               Case 20-12456-JTD   Doc 723-1   Filed 12/14/20   Page 1 of 25




                                       Exhibit A

                                     Cure Schedule




DOCS_DE:232153.3 76136/002
                                                          Case 20-12456-JTD           Doc 723-1             Filed 12/14/20          Page 2 of 25
                                                                                    Apex Parks Group, LLC and Affiliated Debtors




Executory Contracts and Unexpired Leases
                                                                                                                                                                                             Proposed Cure
            Counterparty Name                     Title of Contract   Description    Debtor Entity Name                 Address 1          Address 2         City       State     Zip
                                                                                                                                                                                                 Amt.
                                                                                                                                         C/O DAVID
                                                                                                                                         GARFUNKEL &
 2020 HINESVILLE CENTER LLC               Lease                                     Ruby Tuesday, Inc.      400 MALL BLVD STE M          CO            SAVANNAH          GA          31406          $799.98
 2C HO LLC                                Lease                                     Ruby Tuesday, Inc.      129 MAJESTIC DR              ATTN CHI M HO MARS              PA     16046‐0000        $82,216.98
                                                                                                                                         C O MR TED
 434 KING STREET LLC                      Lease                                     Ruby Tuesday, Inc.      38 ROMNEY ST                 STONEY        CHARLESTON       SC      29403‐0000        $28,737.51
 530 DONELSON LLC                         Lease                                     Ruby Tuesday, Inc.      906 HARPETH VALLEY PL                      NASHVILLE        TN           37221        $20,386.51
 93 NYRPT LLC                             Lease                                     Ruby Tuesday, Inc.      PO BOX 823201                              PHILADELPHIA     PA      19182‐0000             $0.00
 ADAIR COUNTY TAX COLLECTOR               Personal Property              2020       Ruby Tuesday, Inc.      106 W WASHINGTON                           KIRKSVILLE       MO           63501         $2,717.28
 ADAIR COUNTY TAX COLLECTOR               Real Estate                    2020       Ruby Tuesday, Inc.      106 W WASHINGTON                           KIRKSVILLE       MO           63501        $19,502.16
 ADAMS FRUIT COMPANY                      Lease                                     Ruby Tuesday, Inc.      1855 DUNDEE RD                             WINTER HAVEN     FL           33884        $44,498.79
 AEGIS                                    Trade Vendor                              Ruby Tuesday, Inc.      1102 18TH AVE SOUTH                        NASHVILLE        TN      37212‐0000        $23,991.50
 Aiken County Treasurer                   Personal Property              2020       Ruby Tuesday, Inc.      P O BOX 919                                AIKEN            SC      29802‐0919         $3,420.98
 ALAMANCE COUNTY                          Personal Property              2020       Ruby Tuesday, Inc.      124 W ELM ST                               GRAHAMN          NC      27253‐2802         $2,744.19
 ALAMANCE COUNTY                          Real Estate                    2020       Ruby Tuesday, Inc.      124 W ELM ST                               GRAHAMN          NC      27253‐2802        $21,065.47
 ALBERT M AND ISABEL ALTAMIRANO           Lease                                     Ruby Tuesday, Inc.      8122 CLAMP                                 SAN ANTONIO      TX      78221‐0000        $34,642.82
 ALCORN COUNTY                            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 190                                 CORINTH          MS           38835         $3,608.18
 ALCORN COUNTY                            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 190                                 CORINTH          MS           38835         $1,675.63
 Allegany County Tax and Utility Office   Real Estate                    2020       Ruby Tuesday, Inc.      701 KELLY RD                 STE 201       CUMBERLAND       MD           21502        $21,879.79
 Allegany County Tax and Utility Office   Personal Property              2020       Ruby Tuesday, Inc.      701 KELLY RD                 STE 201       CUMBERLAND       MD           21502         $4,612.90
 Althea Brown Tax Collector               Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 936                                 SOMERSET         PA           15501         $4,087.50
 Althea Brown Tax Collector               Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 936                                 SOMERSET         PA           15501         $4,051.11

                                                                                                                                         TAX PROCESSING
 Amsterdam City School District           Real Estate                    2019       Ruby Tuesday, Inc.      PO BOX 14526                 UNIT           ALBANY           NY     12212‐4526         $7,306.42

                                                                                                                                         TAX PROCESSING
 Amsterdam City School District           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 14526                 UNIT           ALBANY           NY     12212‐4526         $6,402.23

                                                                                                                                         TAX PROCESSING
 Amsterdam City School District           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 14526                 UNIT           ALBANY          NY      12212‐4526         $6,232.28
 Angela Epolito Tax Receiver of Taxes     Real Estate                    2021       Ruby Tuesday, Inc.      5400 BUTTERNUT DR                           EAST SYRACUSE   NY      13057‐8509        $25,423.59
 Angela Epolito Tax Receiver of Taxes     Real Estate                    2021       Ruby Tuesday, Inc.      5400 BUTTERNUT DR                           EAST SYRACUSE   NY      13057‐8509        $16,101.91
 Anne Arundel County Maryland             Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 17003                                BALTIMORE       MD           21297         $6,005.62
 Anne Arundel County Maryland             Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 17003                                BALTIMORE       MD           21297        $16,041.42
 Anne Arundel County Maryland             Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 17003                                BALTIMORE       MD           21297        $15,619.36
 ANTHONY J FRIEDMAN                       Lease                                     Ruby Tuesday, Inc.      1417 HIGHLAND AVE                           GLENDALE        CA           91202        $25,292.82

 ARETE PARTNERS 2263 MEMORIAL LLC         Lease                                     Ruby Tuesday, Inc.      3200 TRULIANT WAY                          WINSTON SALEM     NC         27103         $16,250.01
                                                                                                                                         DEPARTMENT
 ARNOT REALTY CORPORATION                 Lease                                     Ruby Tuesday, Inc.      PO BOX 8000                  794           BUFFALO           NY     14267‐0000       $109,638.00
                                                                                                                                         CO KOHAN
                                                                                                                                         RETAIL
 AROOSTOOK CENTER MALL REALTY                                                       RT New England                                       INVESTMENT
 HOLDINGS LLC                             Lease                                     Franchise, LLC          1010 NORTHERN BLVD STE 212   GRP           GREAT NECK        NY          11021       $155,779.65
 ATLANTIS TRUST                           Lease                                     Ruby Tuesday, Inc.      1842 WASHINGTON WAY                        VENICE            CA     90291‐0000        $46,144.89
 BALDWIN COUNTY TAX COLLECTOR             Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 538517                              ATLANTA           GA     30353‐8517         $2,031.43
                                               Case 20-12456-JTD           Doc 723-1             Filed 12/14/20               Page 3 of 25
                                                                         Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                     Proposed Cure
          Counterparty Name            Title of Contract   Description    Debtor Entity Name                 Address 1             Address 2        City        State     Zip
                                                                                                                                                                                         Amt.
BALDWIN COUNTY TAX COLLECTOR     Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 538517                                 ATLANTA           GA     30353‐8517         $6,243.66
Baldwin County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.      121 N WILKINSON ST STE 112                    MILLEDGEVILLE     GA          31061         $2,666.71
Baldwin County Tax Collector     Real Estate                  2020       Ruby Tuesday, Inc.      121 N WILKINSON ST STE 112                    MILLEDGEVILLE     GA          31061        $12,029.17
Baldwin County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 538517                                 ATLANTA           GA     30353‐8517         $1,578.22

                                                                                                                                TAX
BARROW COUNTY                    Real Estate                  2020       Ruby Tuesday, Inc.      30 N BROAD ST                  COMMISSIONER WINDER              GA         30680         $17,202.71

                                                                                                                                TAX
BARROW COUNTY                    Personal Property            2020       Ruby Tuesday, Inc.      30 N BROAD ST                  COMMISSIONER WINDER              GA          30680         $2,539.65
BARTHOLOMEW COUNTY TREASURER     Personal Property            2019       Ruby Tuesday, Inc.      PO BOX 1986                                 COLUMBUS            IN          47202         $1,240.05
BARTHOLOMEW COUNTY TREASURER     Real Estate                  2019       Ruby Tuesday, Inc.      PO BOX 1986                                 COLUMBUS            IN          47202         $4,970.53
BEAL COMMONS LLC                 Lease                                   Ruby Tuesday, Inc.      1960 SATELLITE BLVD            SUITE 1300   DULUTH              GA     30097‐0000        $28,858.50
BEDFORD COUNTY                   Personal Property            2020       Ruby Tuesday, Inc.      122 E MAIN ST                  STE 101      BEDFORD             VA     24523‐2000         $3,647.64
BEDFORD COUNTY                   Real Estate                  2020       Ruby Tuesday, Inc.      122 E MAIN ST                  STE 101      BEDFORD             VA     24523‐2000         $3,875.98

BEN RUSSELL 280 LLC              Lease                                   Ruby Tuesday, Inc.      2544 WILLOW POINT RD                          ALEXANDER CITY   AL      35010‐0000          $153.99
BERKELEY COUNTY SHERIFF          Personal Property            2020       Ruby Tuesday, Inc.      400 W STEPHEN ST               STE 209        MARTINSBURG      WV           25401         $1,791.11
BERKELEY COUNTY SHERIFF          Real Estate                  2020       Ruby Tuesday, Inc.      400 W STEPHEN ST               STE 209        MARTINSBURG      WV           25401        $12,503.43

Berkeley County Treasurer        Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 6122                                   MONCKS CORNER     SC     29461‐6120         $4,146.89

Berkeley County Treasurer        Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 6122                                   MONCKS CORNER     SC     29461‐6120         $7,883.60

Berkeley County Treasurer        Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 6122                                   MONCKS CORNER     SC     29461‐6120        $54,620.96
BERKSHIRE MALL LP                Lease                                   Ruby Tuesday, Inc.      PO BOX 510159                                 PHILADELPHIA      PA     19175‐0000        $64,357.54
                                                                                                                                C/O NAMCO
BERKSHIRE PA HOLDINGS LLC        Lease                                   Ruby Tuesday, Inc.      150 GREAT NECK RD STE304       REALTY LLC     GREAT NECK        NY          11021        $77,166.65
BETHLEHEM AREA SCHOOL DISTRICT   Real Estate                  2021       Ruby Tuesday, Inc.      PO BOX 824485                  C/O PSDLAF     PHILADELPHIA      PA     19182‐4485         $4,188.79
BETHLEHEM AREA SCHOOL DISTRICT   Real Estate                  2021       Ruby Tuesday, Inc.      PO BOX 824485                  C/O PSDLAF     PHILADELPHIA      PA     19182‐4485         $4,141.00
BETHLEHEM AREA SCHOOL DISTRICT   Real Estate                  2021       Ruby Tuesday, Inc.      PO BOX 824485                  C/O PSDLAF     PHILADELPHIA      PA     19182‐4485         $4,096.79

BILL LIVINGSTON                  Lease                                   Ruby Tuesday, Inc.      PO BOX 7078                                   WARNER ROBINS     GA         31095           $932.67
BISMARCK PROPERTIES LLC          Lease                                   Ruby Tuesday, Inc.      18307 BURBANK BLVD STE 67                     TARZANA           CA         91356         $22,108.16
Blount County Trustee            Personal Property            2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $1,679.00
Blount County Trustee            Personal Property            2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $1,288.00
Blount County Trustee            Real Estate                  2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $9,493.00
BLOUNT COUNTY TRUSTEE            Personal Property            2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $4,495.00
BLOUNT COUNTY TRUSTEE            Real Estate                  2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804         $27,311.00
BLOUNT COUNTY TRUSTEE            Personal Property            2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $6,176.00
BLOUNT COUNTY TRUSTEE            Real Estate                  2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804           $390.00
BLOUNT COUNTY TRUSTEE            Real Estate                  2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804         $26,649.00
BLOUNT COUNTY TRUSTEE            Real Estate                  2020       Ruby Tuesday, Inc.      347 COURT ST                                  MARYVILLE         TN         37804          $5,185.00
                                                                                                                                SUITE 201 ATTN
                                                                                                                                REBECCA
BLS HOLDINGS GROUP LLC           Lease                                   Ruby Tuesday, Inc.      3638 WALTON WAY EXTENSION      COCKRELL       AUGUSTA           GA     30909‐0000        $12,853.14
BOB BOB ASSOCIATES               Lease                                   Ruby Tuesday, Inc.      ATTN GARY STEWART JR           950 SMILE WAY YORK               PA     17404‐0000          $260.67
Bowie County Tax Collector       Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 6527                                   TEXARKANA         TX     75505‐6527         $3,916.03
Bowie County Tax Collector       Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 6527                                   TEXARKANA         TX     75505‐6527        $40,928.00
BOYD COUNTY SHERIFF              Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 558                                    CATLETTSBURG      KY          41129         $1,737.72
                                                     Case 20-12456-JTD           Doc 723-1               Filed 12/14/20              Page 4 of 25
                                                                               Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                            Proposed Cure
          Counterparty Name                  Title of Contract   Description    Debtor Entity Name                 Address 1             Address 2         City        State     Zip
                                                                                                                                                                                                Amt.
BOYD COUNTY SHERIFF                  Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 558                                   CATLETTSBURG      KY         41129         $11,307.58
                                                                               RT Long Island
BRIXMOR SUNSHINE SQUARE LLC          Lease                                     Franchise, LLC            C O BRIXMOR PROPERTY GROUP PO BOX 645321     CINCINNATI        OH     45264‐0000             $0.00
                                                                                                                                       ATTN ARMADA
                                                                                                                                       HOFFLER PROP
BROAD CREEK PHASE I LLC              Lease                                     Ruby Tuesday, Inc.        222 CENTRAL PARK AVE STE 2100 INC            VIRGINIA BEACH   VA          23462          $8,989.78
BROOKWOODY LLC                       Lease                                     Ruby Tuesday, Inc.        8845 MISTLETOE DR                            EASTON           MD          21601         $42,638.73

                                                                               RT Orlando Franchise,                                   ATTN CATHERINE
BROWN CAPITAL LLLP                   Lease                                     LP                        2424 EAGLES EYRIE CT          E BROWN         LOUISVILLE       KY          40206        $35,963.26
BUFFALO COUNTY                       Personal Property              2019       Ruby Tuesday, Inc.        PO BOX 1270                                   KEARNEY          NE     68848‐1270          $519.45
BUFFALO COUNTY                       Personal Property              2019       Ruby Tuesday, Inc.        PO BOX 1270                                   KEARNEY          NE     68848‐1270          $537.56
BUFFALO COUNTY                       Real Estate                    2019       Ruby Tuesday, Inc.        PO BOX 1270                                   KEARNEY          NE     68848‐1270        $11,231.35
BUFFALO COUNTY                       Real Estate                    2019       Ruby Tuesday, Inc.        PO BOX 1270                                   KEARNEY          NE     68848‐1270        $11,623.05
Bulloch County Tax Commissioner      Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 245                                    STATESBORO       GA     30459‐0245         $1,745.88
Bulloch County Tax Commissioner      Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 245                                    STATESBORO       GA     30459‐0245        $10,396.88
                                                                                                                                       C O THE ELLISON
BV ASSOCIATES                        Lease                                     Ruby Tuesday, Inc.        PO BOX 29027                  CO              GREENSBORO      NC      27429‐0000        $38,830.02
CA INC                               Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 79998                  C/O SUN TRUST BALTIMORE         MD           21279        $10,857.41
CABARRUS COUNTY                      Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 580347                                 CHARLOTTE       NC      28258‐0347         $3,350.52
CABARRUS COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 580347                                 CHARLOTTE       NC      28258‐0347        $24,534.74
CALDWELL COUNTY TAX COLLECTOR        Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 2200                                   LENOIR          NC           28645         $1,259.45
CALDWELL COUNTY TAX COLLECTOR        Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 2200                                   LENOIR          NC           28645         $7,699.36
CAMBRIDGE CROSSING SHOPPING CENTER                                                                                                     STE 100 C O
LLC                                  Lease                                     Ruby Tuesday, Inc.        625 W RIDGE PIKE BLDG A       CBRE FAMECO CONSHOHOCKEN         PA     19428‐0000        $42,536.71

                                                                                                                                       TAX
CAMDEN COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 698                    COMMISSIONER WOODBINE            GA         31569          $4,053.88

                                                                                                                                       TAX
CAMDEN COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 698                    COMMISSIONER WOODBINE            GA          31569        $15,281.23
CANAL STREET PROPERTIES              Lease                                     Ruby Tuesday, Inc.        1866 A WALLENBERG BLVD                     CHARLESTON          SC     29407‐0000        $22,185.51
CANTON TOWNSHIP                      Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 87010                               CANTON              MI          48187         $1,569.08
CANTON TOWNSHIP                      Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 87010                               CANTON              MI          48187        $15,855.99
                                                                               RT St. Louis Franchise,
CAROLYN SHADA                        Lease                                     LLC                       971 CARMEL COURT                             SHOREVIEW        MN      55126‐0000        $12,776.42
CARROLL COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.        423 COLLEGE ST                ROOM 401       CARROLLTON       GA      30117‐0338         $2,295.66
CARROLL COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.        423 COLLEGE ST                ROOM 401       CARROLLTON       GA      30117‐0338        $13,587.70
CARTER FAMILY TRUST                  Lease                                     Ruby Tuesday, Inc.        PO BOX 134                                   MT PUTASKI       IL           62548        $23,750.01
CECILIA A BROWN                      Lease                                     Ruby Tuesday, Inc.        4142 EL BOSQUE DR                            PEBBLE BEACH     CA           93953        $36,075.51

                                                                                                                                       C O CENTRO GA
                                                                                                                                       COSTAL WAY LLC
                                                                                                                                       C/O BRIXMOR
CENTRO GA COASTAL WAY LLC            Lease                                     RT Tampa Franchise, LP PO BOX 645341                    PROP GRP       CINCINNATI        OH     45264‐5341          $499.14
CGI 3 LP                             Lease                                     Ruby Tuesday, Inc.     1311 MINDEN DR                                  SAN DIEGO         CA          92111        $15,000.00
                                                                                                                                       SVAL1569
CH REALTY III BATTLEFIELD LLC        Lease                                     Ruby Tuesday, Inc.        PO BOX 62045                  LRUBYTU00      NEWARK            NJ         07101              $0.00
                                                                               RT St. Louis Franchise,
CHARLES B MARSHALL                   Lease                                     LLC                       5724 E CREST DE VILLE AVE                    ORANGE            CA         92867         $24,281.84
                                                        Case 20-12456-JTD           Doc 723-1               Filed 12/14/20          Page 5 of 25
                                                                                  Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                         Proposed Cure
          Counterparty Name                     Title of Contract   Description    Debtor Entity Name                 Address 1          Address 2          City    State     Zip
                                                                                                                                                                                             Amt.
Charleston County Government            Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 603517                              CHARLOTTE     NC     28260‐3517         $3,316.72
Charleston County Government            Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 603517                              CHARLOTTE     NC     28260‐3517        $37,246.00
Charleston County Treasurer             Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 603517                              CHARLOTTE     NC     28260‐3517         $3,953.40
Charleston County Treasurer             Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 603517                              CHARLOTTE     NC     28260‐3517        $39,293.31

CHARTER TOWNSHIP OF INDEPENDENCE        Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 771822                              DETROIT       MI     48277‐1822           $918.76

CHARTER TOWNSHIP OF INDEPENDENCE        Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 771822                              DETROIT       MI     48277‐1822         $5,259.20
                                                                                                                                      PAYMENT
Chatam County Tax Commissioner          Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 117037             LOCKBOX          ATLANTA       GA     30368‐7037         $3,919.30
                                                                                                                                      PAYMENT
Chatam County Tax Commissioner          Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 117037             LOCKBOX          ATLANTA       GA     30368‐7037         $9,124.56
                                                                                                                                      PAYMENT
CHATHAM COUNTY TAX COMMISSIONER         Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 117037             LOCKBOX          ATLANTA       GA     30368‐7037         $3,247.39
                                                                                                                                      PAYMENT
CHATHAM COUNTY TAX COMMISSIONER         Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 117037             LOCKBOX          ATLANTA       GA     30368‐7037         $9,538.39
CHAZPAREM LLC                           Lease                                     Ruby Tuesday, Inc.        17329 GRAYLAND AVENUE                      CERRITOS      CA     90703‐0000        $56,341.53

                                                                                                                                      C/O ISOLA
                                                                                                                                      ASSOCIATES ITF
                                                                                                                                      THE LAFAYETTE
CHENGA REALTY GROUP LLC                 Lease                                     Ruby Tuesday, Inc.        PO BOX 941483             LIFE INS CO      MAITLAND      FL     32794‐0000        $19,965.00

                                                                                  RT St. Louis Franchise,                             ATTN CHRISTINA
CHICK FIL A INC                         Lease                                     LLC                       5200 BUFFINGTON RD        PEACOCK        ATLANTA         GA         30349         $87,451.56

CHRISTENSEN ENTERPRISES AND INVSTS LC   Lease                                     Ruby Tuesday, Inc.        6110 SOUTH 350 WEST                        MURRAY       UT           84107        $31,250.01
CIPRIANO SQUARE PLAZA CORP              Lease                                     Ruby Tuesday, Inc.        PO BOX 93070                               ROCHESTER    NY      14692‐0000         $2,429.58
CIRCLE 5 INC                            Lease                                     Ruby Tuesday, Inc.        278 COLEMAN DRIVE                          LEWISBURG    WV      24901‐0000        $19,057.50
CITIGROUP COMMERCIAL MORTGAGE
TRUST 2006 C4                           Lease                                     Ruby Tuesday, Inc.        190 S LASALLE ST          US BANK          CHICAGO       IL         60603          $9,416.66
                                                                                                                                      OFFICE OF
City of Alcoa                           Personal Property              2020       Ruby Tuesday, Inc.        223 ASSOCIATES BLVD       TREASURER        ALCOA         TN          37701         $1,271.45
CITY OF AMERICUS                        Personal Property              2020       Ruby Tuesday, Inc.        1404 E FORSYTH ST                          AMERICUS      GA          31709          $639.79
CITY OF AMERICUS                        Real Estate                    2020       Ruby Tuesday, Inc.        1404 E FORSYTH ST                          AMERICUS      GA          31709         $2,259.11
CITY OF ASHLAND                         Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1839                                ASHLAND       KY     41105‐1839          $561.60
CITY OF ASHLAND                         Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1839                                ASHLAND       KY     41105‐1839         $1,600.63
CITY OF ASHLAND                         Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1839                                ASHLAND       KY     41105‐1839         $5,339.37
CITY OF ASHLAND                         Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1839                                ASHLAND       KY     41105‐1839        $15,038.80
CITY OF ATHENS                          Personal Property              2020       Ruby Tuesday, Inc.        815 N JACKSON ST                           ATHENS        TN          37303          $716.00
CITY OF ATHENS                          Real Estate                    2020       Ruby Tuesday, Inc.        815 N JACKSON ST                           ATHENS        TN          37303         $5,005.00
                                                                                                                                      DEPARTMENT OF
CITY OF ATLANTA                         Lease                                     Ruby Tuesday, Inc.        PO BOX 920500             AVIATION      ATLANTA          GA         30392          $3,629.18
                                                                                                                                      DEPARTMENT OF
CITY OF BOWLING GREEN                   Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1410               FINANCE       BOWLING GREEN    KY     42102‐1410           $564.66
                                                                                                                                      DEPARTMENT OF
CITY OF BOWLING GREEN                   Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1410               FINANCE       BOWLING GREEN    KY     42102‐1410         $3,867.30
CITY OF CALHOUN                         Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 248                              CALHOUN          GA     30703‐0248         $9,165.85
CITY OF CALHOUN                         Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 248                              CALHOUN          GA     30703‐0248         $2,022.56
CITY OF CLARKSVILLE                     Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 928                              CLARKSVILLE      TN     37041‐0928          $444.00
                                             Case 20-12456-JTD           Doc 723-1             Filed 12/14/20             Page 6 of 25
                                                                       Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                Proposed Cure
         Counterparty Name           Title of Contract   Description    Debtor Entity Name                 Address 1          Address 2          City      State     Zip
                                                                                                                                                                                    Amt.
CITY OF CLARKSVILLE          Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 928                                   CLARKSVILLE     TN     37041‐0928         $4,523.00
CITY OF CLARKSVILLE          Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 928                                   CLARKSVILLE     TN     37041‐0928          $568.00
CITY OF CLARKSVILLE          Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 928                                   CLARKSVILLE     TN     37041‐0928         $5,337.00
CITY OF COLLEGE PARK         Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 87137                                 COLLEGE PARK    GA          30337         $1,171.54
CITY OF COLLEGE PARK         Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 87137                                 COLLEGE PARK    GA          30337         $9,157.29
CITY OF COLUMBIA TN          Personal Property              2020       Ruby Tuesday, Inc.      700 N GARDEN ST              CITY RECORDER   COLUMBIA        TN          38401          $443.68
CITY OF COLUMBIA TN          Real Estate                    2020       Ruby Tuesday, Inc.      700 N GARDEN ST              CITY RECORDER   COLUMBIA        TN          38401         $5,610.00
CITY OF CROSSVILLE           Personal Property              2020       Ruby Tuesday, Inc.      392 N MAIN ST                                CROSSVILLE      TN     38555‐4275          $291.88
CITY OF CROSSVILLE           Real Estate                    2020       Ruby Tuesday, Inc.      392 N MAIN ST                                CROSSVILLE      TN     38555‐4275         $2,524.31
CITY OF DALLAS GA            Personal Property              2020       Ruby Tuesday, Inc.      200 MAIN ST                                  DALLAS          GA          30132          $353.38
CITY OF DALLAS GA            Real Estate                    2020       Ruby Tuesday, Inc.      200 MAIN ST                                  DALLAS          GA          30132         $2,237.05
CITY OF DANDRIDGE            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 38                                    DANDRIDGE       TN          37725          $472.00
CITY OF DANDRIDGE            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 38                                    DANDRIDGE       TN          37725         $4,900.00
                                                                                                                            CUSTOMER
                                                                                                                            SERVICE
CITY OF DUBLIN               Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 690                   SUPERVISOR      DUBLIN          GA         31040          $2,990.76
                                                                                                                            CUSTOMER
                                                                                                                            SERVICE
CITY OF DUBLIN               Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 690                   SUPERVISOR      DUBLIN          GA         31040          $8,741.57
CITY OF EAST POINT           Personal Property              2020       Ruby Tuesday, Inc.      2757 E POINT ST STE F                        EAST POINT      GA         30344          $1,593.32
CITY OF EAST POINT           Real Estate                    2020       Ruby Tuesday, Inc.      2757 E POINT ST STE F                        EAST POINT      GA         30344          $6,313.54

                                                                                                                            TAX COLLECTOR
CITY OF ELIZABETH            Real Estate                    2020       Ruby Tuesday, Inc.      50 WINFIELD SCOTT PLAZA      ROOM 102      ELIZABETH         NJ     07201‐2462        $12,176.34

                                                                                                                            TAX COLLECTOR
CITY OF ELIZABETH            Real Estate                    2021       Ruby Tuesday, Inc.      50 WINFIELD SCOTT PLAZA      ROOM 102      ELIZABETH         NJ     07201‐2462        $11,397.54
CITY OF HARRIMAN             Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 433                                 HARRIMAN          TN          37748          $465.00
CITY OF HARRIMAN             Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 433                                 HARRIMAN          TN          37748         $4,915.00
CITY OF HOPEWELL             Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 199                                 HOPEWELL          VA     23860‐0199        $10,581.64
CITY OF HOPEWELL             Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 199                                 HOPEWELL          VA     23860‐0199         $4,415.69
CITY OF KINGSLAND            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 250                                 KINGSLAND         GA          31548         $1,021.95
CITY OF KINGSLAND            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 250                                 KINGSLAND         GA          31548         $3,852.28
                                                                                                                            PROPERTY TAX
CITY OF KNOXVILLE            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 15001                 OFFICE        KNOXVILLE         TN     37901‐5001        $12,078.53
                                                                                                                            PROPERTY TAX
CITY OF KNOXVILLE            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 15001                 OFFICE        KNOXVILLE         TN     37901‐5001        $14,752.25
                                                                                                                            PROPERTY TAX
CITY OF KNOXVILLE            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 15001                 OFFICE        KNOXVILLE         TN     37901‐5001         $1,134.75
                                                                                                                            PROPERTY TAX
CITY OF KNOXVILLE            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 15001                 OFFICE        KNOXVILLE         TN     37901‐5001         $1,083.75
CITY OF LEBANON              Real Estate                    2020       Ruby Tuesday, Inc.      200 CASTLE HEIGHTS AVE N     #117          LEBANON           TN          37087         $3,975.00
CITY OF LEBANON              Personal Property              2020       Ruby Tuesday, Inc.      200 CASTLE HEIGHTS AVE N     #117          LEBANON           TN          37087          $359.00
                                                                       RT Orlando Franchise,                                PO BOX 491286
CITY OF LEESBURG             Lease                                     LP                      501 MEADOW ST                CITY HALL     LEESBURG          FL         34749         $17,724.43
                                                                                                                            TAX
CITY OF LOGANVILLE           Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 39                    DEPARTMENT    LOGANVILLE        GA         30052          $1,388.15
                                                                                                                            TAX
CITY OF LOGANVILLE           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 39                    DEPARTMENT    LOGANVILLE        GA          30052         $8,849.64
CITY OF LUMBERTON            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1388                                LUMBERTON         NC     28359‐1388         $1,316.17
                                           Case 20-12456-JTD           Doc 723-1             Filed 12/14/20          Page 7 of 25
                                                                     Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                          Proposed Cure
         Counterparty Name         Title of Contract   Description    Debtor Entity Name                 Address 1       Address 2        City       State     Zip
                                                                                                                                                                              Amt.
CITY OF LUMBERTON            Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 1388                             LUMBERTON        NC     28359‐1388        $10,917.08
CITY OF MARIETTA             Personal Property            2020       Ruby Tuesday, Inc.      205 LAWRENCE ST                         MARIETTA         GA          30061          $934.05
CITY OF MARIETTA             Personal Property            2020       Ruby Tuesday, Inc.      205 LAWRENCE ST                         MARIETTA         GA          30061          $909.50
CITY OF MARIETTA             Real Estate                  2020       Ruby Tuesday, Inc.      205 LAWRENCE ST                         MARIETTA         GA          30061         $5,047.27
CITY OF MARIETTA             Real Estate                  2020       Ruby Tuesday, Inc.      205 LAWRENCE ST                         MARIETTA         GA          30061         $4,914.77
CITY OF MARYVILLE            Personal Property            2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710         $4,415.80
CITY OF MARYVILLE            Real Estate                  2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710        $26,830.46
CITY OF MARYVILLE            Personal Property            2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710         $6,067.32
CITY OF MARYVILLE            Real Estate                  2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710          $383.75
CITY OF MARYVILLE            Real Estate                  2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710        $26,179.47
CITY OF MARYVILLE            Real Estate                  2020       Ruby Tuesday, Inc.      412 W BROADWAY                          MARYVILLE        TN     37801‐4710         $5,093.51
                                                                                                                       ATTN DEBBIE
CITY OF MARYVILLE TN         Lease                                   Ruby Tuesday, Inc.      406 W BROADWAY AVE        CAUGHRON      MARYVILLE       TN           37801            $90.00
CITY OF MERIDEN              Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 150431                           HARTFORD        CT      06115‐0431         $3,613.73
City of Milford              Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 159                              MILFORD         DE           19963         $7,623.17
CITY OF MILLEDGEVILLE        Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 1900                             MILLEDGEVILLE   GA           31059         $1,000.31
CITY OF MILLEDGEVILLE        Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 1900                             MILLEDGEVILLE   GA           31059         $4,501.64
CITY OF MORRISTOWN           Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 1654                             MORRISTOWN      TN      37816‐1654          $588.25
CITY OF MORRISTOWN           Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 1654                             MORRISTOWN      TN      37816‐1654         $6,143.75
CITY OF MT PLEASANT          Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 503                              MT PLEASANT     MI      48804‐0503         $7,443.53
CITY OF MT. PLEASANT         Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 503                              MT PLEASANT     MI      48804‐0503          $596.68
CITY OF NEWPORT              Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 370                              NEWPORT         TN           37821          $997.00
CITY OF NEWPORT              Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 370                              NEWPORT         TN           37821         $9,886.00
CITY OF NOVI                 Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 33321              DRAWER 67     DETROIT         MI      48232‐5321          $720.07
CITY OF NOVI                 Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 33321              DRAWER 67     DETROIT         MI      48232‐5321        $10,425.50
City of Oswego               Real Estate                  2021       Ruby Tuesday, Inc.      13 W ONEIDA ST                          OSWEGO          NY           13126         $8,809.48
CITY OF PHILADELPHIA         Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 8409                             PHILADELPHIA    PA      19101‐8409        $14,897.37
CITY OF PRESQUE ISLE         Personal Property            2020       Ruby Tuesday, Inc.      12 SECOND ST                            PRESQUE ISLE    ME      04769‐2459         $4,962.39
CITY OF SALINE               Personal Property            2020       Ruby Tuesday, Inc.      100 N HARRIS ST                         SALINE          MI           48176          $277.80
CITY OF SALINE               Real Estate                  2020       Ruby Tuesday, Inc.      100 N HARRIS ST                         SALINE          MI           48176         $1,727.68
CITY OF SALISBURY            Personal Property            2020       Ruby Tuesday, Inc.      125 N. DIVISION ST.                     SALISBURY       MD      21801‐4940         $3,883.29
                                                                                                                       TAX
CITY OF STATESBORO           Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 348                DEPARTMENT    STATESBORO       GA     30459‐0348         $3,641.27
                                                                                                                       TAX
CITY OF STATESBORO           Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 348                DEPARTMENT    STATESBORO       GA     30459‐0348          $611.45
City of Suffolk VA           Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 1583                             SUFFOLK          VA     23439‐1583         $3,918.96
City of Suffolk VA           Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 1583                             SUFFOLK          VA     23439‐1583        $13,153.23
CITY OF SUFFOLK VA           Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 1583                             SUFFOLK          VA     23439‐1583         $4,356.99
CITY OF SUFFOLK VA           Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 1583                             SUFFOLK          VA     23439‐1583         $8,911.32
CITY OF TULLAHOMA            Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 807                              TULLAHOMA        TN          37388         $1,061.81
CITY OF TULLAHOMA            Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 807                              TULLAHOMA        TN          37388        $10,676.70

CITY OF WARNER ROBINS        Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 8629                             WARNER ROBINS    GA         31095          $1,090.64

CITY OF WARNER ROBINS        Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 8629                             WARNER ROBINS   GA          31095          $4,866.74
CITY OF WATERVILLE           Personal Property            2020       Ruby Tuesday, Inc.      ONE COMMON ST                           WATERVILLE      ME           4901          $1,559.27
CITY OF WATERVILLE           Personal Property            2020       Ruby Tuesday, Inc.      ONE COMMON ST                           WATERVILLE      ME           4901          $1,540.90
CITY OF WATERVILLE           Real Estate                  2021       Ruby Tuesday, Inc.      ONE COMMON ST                           WATERVILLE      ME           4901          $6,009.76
CITY OF WATERVILLE           Real Estate                  2020       Ruby Tuesday, Inc.      ONE COMMON ST                           WATERVILLE      ME           4901          $5,964.22
CITY OF WINCHESTER           Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 263                              WINCHESTER      VA          22604          $8,715.07
                                                 Case 20-12456-JTD          Doc 723-1              Filed 12/14/20          Page 8 of 25
                                                                          Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                  Proposed Cure
           Counterparty Name            Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2         City    State     Zip
                                                                                                                                                                                      Amt.
CITY OF WINCHESTER                Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 263                                  WINCHESTER     VA         22604          $8,920.58
City School District of Oswego    Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 890                                  OSWEGO         NY         13126          $8,890.32
                                                                                                                                 ADMINISTRATIO
Clay County Tax Collector         Real Estate                  2020       Ruby Tuesday, Inc.       1 COURTHOUSE SQUARE           N BLDG        LIBERTY       MO      64068‐2368        $30,773.89

                                                                                                                                 ADMINISTRATIO
Clayton County Tax Commissioner   Personal Property            2020       Ruby Tuesday, Inc.       121 S MCDONOUGH ST            N ANNEX 2ND FL JONESBORO     GA         30236          $3,282.56

                                                                                                                                 ADMINISTRATIO
Clayton County Tax Commissioner   Real Estate                  2020       Ruby Tuesday, Inc.       121 S MCDONOUGH ST            N ANNEX 2ND FL JONESBORO     GA          30236        $25,657.97
Clermont County Treasurer         Real Estate                  2020       Ruby Tuesday, Inc.       101 E MAIN ST                                BATAVIA       OH     45103‐2959        $14,513.11
CLEVELAND COUNTY TAX COLLECTOR    Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 760                                   SHELBY        NC          28151         $2,456.03
CLEVELAND COUNTY TAX COLLECTOR    Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 760                                   SHELBY        NC          28151        $12,052.46
                                                                                                                                 DEPT 880044 ID
CNL FUNDING 2000 A LP             Lease                                   RT Tampa Franchise, LP   PO BOX 29650                  065348         PHOENIX       AZ     85038‐0000       $156,652.11
Cobb County Tax Commissioner      Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 100127                                MARIETTA      GA     30061‐7027          $698.06
Cobb County Tax Commissioner      Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 100127                                MARIETTA      GA     30061‐7027         $3,772.12
COBBLESTONE SQUARE CO LTD         Lease                                   Ruby Tuesday, Inc.       27500 DETROIT RD              SUITE 300      WESTLAKE      OH     44145‐0000            $42.00
Cocke County Clerk                Personal Property            2020       Ruby Tuesday, Inc.       111 COURT AVE                 ROOM 107       NEWPORT       TN          37821         $1,070.00
Cocke County Clerk                Real Estate                  2020       Ruby Tuesday, Inc.       111 COURT AVE                 ROOM 107       NEWPORT       TN          37821        $10,603.00
COFFEE COUNTY                     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 467                                   MANCHESTER    TN     37349‐0467         $1,128.00
COFFEE COUNTY                     Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 467                                   MANCHESTER    TN     37349‐0467        $11,342.00
Coffee County Tax Commissioner    Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 1207                                  DOUGLAS       GA     31534‐1207         $3,297.46
Coffee County Tax Commissioner    Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 1207                                  DOUGLAS       GA     31534‐1207        $14,715.73

                                                                                                                                 REVENUE
Coffee County Tax Commissioner    Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 311606                 COMMISSIONER ENTERPRISE      AL     36331‐1606         $1,893.16

                                                                                                                                 REVENUE
Coffee County Tax Commissioner    Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 311606                 COMMISSIONER ENTERPRISE      AL     36331‐1606         $7,270.71
COLLECTOR OF TAXES                Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 709                                 SCRANTON        PA     18501‐0709        $18,134.17
COLLECTOR OF TAXES                Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 709                                 SCRANTON        PA     18501‐0709        $20,249.86
Columbia County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 3030                                EVANS           GA     30809‐0077          $119.04
Columbia County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 3030                                EVANS           GA     30809‐0077         $1,546.76
Columbia County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 3030                                EVANS           GA     30809‐0077          $282.51
Columbia County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 3030                                EVANS           GA     30809‐0077            $11.32
Columbia County Tax Collector     Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 3030                                EVANS           GA     30809‐0077          $453.77

CONCUR TECHNOLOGIES,INC           Trade Vendor                            Ruby Tuesday, Inc.       62157 COLLECTIONS CENTER DR                 CHICAGO        IL     60693‐0000         $2,426.08
                                                                          RT South Florida
CORAL MARTES LLC                  Lease                                   Franchise, LP            200 S BISCAYNE BLVD           7TH FLOOR     MIAMI         FL           33131             $0.00
CORINTH CITY                      Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 669                                  CORINTH       MS      38835‐0669         $2,923.51
CORINTH CITY                      Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 669                                  CORINTH       MS      38835‐0669         $6,295.28
                                                                          RT Long Island
CORPORATE SERVICES CONSULTANTS    Lease                                   Franchise, LLC           PO BOX 1048                                 DANDRIDGE     TN      37725‐0000             $0.00
CORT                              Trade Vendor                            Ruby Tuesday, Inc.       PO BOX 17401                                BALTIMORE     MD      21297‐1401            $66.79
CORT                              Trade Vendor                            Ruby Tuesday, Inc.       PO BOX 17401                                BALTIMORE     MD      21297‐1401            $66.79
County of Colleton                Personal Property            2020       Ruby Tuesday, Inc.       PO BOX 8                                    WALTERBORO    SC           29488         $5,647.39
County of Colleton                Real Estate                  2020       Ruby Tuesday, Inc.       PO BOX 8                                    WALTERBORO    SC           29488        $18,138.24
County of Gloucester              Personal Property            2020       Ruby Tuesday, Inc.       6489 MAIN ST                                GLOUCESTER    VA           23061         $2,321.08
                                                   Case 20-12456-JTD           Doc 723-1             Filed 12/14/20               Page 9 of 25
                                                                             Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                       Proposed Cure
          Counterparty Name                Title of Contract   Description    Debtor Entity Name                 Address 1             Address 2        City      State     Zip
                                                                                                                                                                                           Amt.
County of Gloucester               Real Estate                    2020       Ruby Tuesday, Inc.      6489 MAIN ST                                  GLOUCESTER      VA          23061         $4,075.02
County of Lexington                Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 3000                                   LEXINGTON       SC     29071‐3000        $10,575.70
County of Lexington                Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 3000                                   LEXINGTON       SC     29071‐3000        $25,997.35
County of Lexington                Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 3000                                   LEXINGTON       SC     29071‐3000         $5,317.46
County of Lexington                Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 3000                                   LEXINGTON       SC     29071‐3000        $42,688.47

                                                                                                                                    PULASKI COUNTY
COUNTY OF PULASKI MISSOURI         Personal Property              2020       Ruby Tuesday, Inc.      301 HISTORIC #66 E STE 110     COURTHOUSE     WAYNESVILLE    MO          65583          $1,165.36

                                                                                                                                    PULASKI COUNTY
COUNTY OF PULASKI MISSOURI         Real Estate                    2020       Ruby Tuesday, Inc.      301 HISTORIC #66 E STE 110     COURTHOUSE     WAYNESVILLE    MO           65583        $15,664.12
COUNTY OF ROANOKE                  Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 791269                                 ROANOKE        VA      21279‐1269         $4,170.43
COUNTY OF ROANOKE                  Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 791269                                 ROANOKE        VA      21279‐1269         $9,173.22
COUNTY OF ROANOKE                  Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 791269                                 ROANOKE        VA      21279‐1269         $8,781.28
CRAIGHEAD COUNTY                   Personal Property              2019       Ruby Tuesday, Inc.      511 UNION ST #107                             JONESBORO      AR           72401         $2,386.87
CRAIGHEAD COUNTY                   Real Estate                    2019       Ruby Tuesday, Inc.      511 UNION ST #107                             JONESBORO      AR           72401        $12,642.53

CRAVEN COUNTY                      Personal Property              2020       Ruby Tuesday, Inc.      226 POLLOCK ST                 TAX COLLECTOR NEW BERN         NC     28560‐4981           $944.12

CRAVEN COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.      226 POLLOCK ST                 TAX COLLECTOR NEW BERN         NC     28560‐4981         $8,360.87
CRUNCHTIME! INFORMATION
SYSTEMS,INC                        Trade Vendor                              Ruby Tuesday, Inc.      129 PORTLAND STREET            2ND FLOOR      BOSTON         MA      02114‐0000       $102,493.34
Culpeper County Treasurer          Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1447                                   CULPEPER       VA      22701‐6447         $3,760.06
CUMBERLAND CO TAX OFFICE           Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302         $2,328.75
CUMBERLAND CO TAX OFFICE           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302        $15,700.37
Cumberland County                  Personal Property              2020       Ruby Tuesday, Inc.      2 S MAIN ST                    STE 111        CROSSVILLE     TN           38555          $596.00
Cumberland County                  Real Estate                    2020       Ruby Tuesday, Inc.      2 S MAIN ST                    STE 111        CROSSVILLE     TN           38555         $6,407.00
CUMBERLAND COUNTY                  Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302         $2,614.27
CUMBERLAND COUNTY                  Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302        $13,780.22
Cumberland County Tax Office       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302         $2,587.03
Cumberland County Tax Office       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 449                                    FAYETTEVILLE   NC           28302        $22,836.44
DALLASTOWN AREA SCHOOL DISTRICT    Real Estate                    2020       Ruby Tuesday, Inc.      192 OAK RD                                    DALLASTOWN     PA           17313         $7,188.52
DALLASTOWN AREA SCHOOL DISTRICT    Real Estate                    2020       Ruby Tuesday, Inc.      192 OAK RD                                    DALLASTOWN     PA           17313         $7,122.45
                                                                                                                                    ATTN ADELE
                                                                                                                                    MARTIN 7615
                                                                                                                                    THORNDIKE
DALY SEVEN                         Lease                                     Ruby Tuesday, Inc.      FAIRFIELD INN SUITES           ROAD           GREENSBORO      NC     27409‐0000           $187.50

DARLENE PARKER TAX COLLECTOR       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 444                                    STEWARTSTOWN   PA           17363        $14,338.98
David V. Larosa Sr Tax Collector   Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1270                                   GULFPORT       MS           39502         $4,602.46
David V. Larosa Sr Tax Collector   Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1270                                   GULFPORT       MS           39502        $16,866.38
DAVIDSON COUNTY                    Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 305012                                 NASHVILLE      TN      37230‐5012         $1,738.15
DAVIDSON COUNTY                    Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 305012                                 NASHVILLE      TN      37230‐5012         $1,113.02
DAVIDSON COUNTY                    Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 305012                                 NASHVILLE      TN      37230‐5012        $14,518.05
Davidson County Tax Collector      Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1577                                   LEXINGTON      NC      27293‐1577         $2,582.36
Davidson County Tax Collector      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1577                                   LEXINGTON      NC      27293‐1577         $2,226.89
Davidson County Tax Collector      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1577                                   LEXINGTON      NC      27293‐1577        $16,384.44
DDR WALKS AT HIGHWOOD PRESERVE I
LLC                                Lease                                     Ruby Tuesday, Inc.      DEPT 108816 21137 50791        PO BOX 9183418 CHICAGO         IL     60691‐0000           $137.34
                                                       Case 20-12456-JTD           Doc 723-1                Filed 12/14/20         Page 10 of 25
                                                                                  Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                            Proposed Cure
            Counterparty Name                   Title of Contract   Description    Debtor Entity Name                 Address 1          Address 2          City       State     Zip
                                                                                                                                                                                                Amt.
DEKALB COUNTY REVENUE
COMMISSIONER                            Personal Property              2020       Ruby Tuesday, Inc.        206 GRAND AVE S W                         FORT PAYNE        AL         35967          $2,267.04
DEKALB COUNTY REVENUE
COMMISSIONER                            Real Estate                    2020       Ruby Tuesday, Inc.        206 GRAND AVE S W                         FORT PAYNE        AL         35967         $10,298.46
DELAWARE COUNTY                         Personal Property              2019       Ruby Tuesday, Inc.        100 W MAIN ST RM 102                      MUNCIE            IN         47305          $2,235.40
DELAWARE COUNTY                         Real Estate                    2019       Ruby Tuesday, Inc.        100 W MAIN ST RM 102                      MUNCIE            IN         47305         $15,416.09

DENNIS LAPIDUS                          Lease                                     RT Tampa Franchise, LP    12340 LONGWATER CHASE CT                  FORT MYERS        FL          33908        $53,000.01
DHRT INVESTMENTS LLC                    Lease                                     Ruby Tuesday, Inc.        770 ROUTE 220                             MUNCY VALLEY      PA          17758        $31,820.49
DICKSON CITY TAX COLLECTOR              Real Estate                    2020       Ruby Tuesday, Inc.        901 ENTERPRISE ST                         DICKSON           PA          18519        $35,591.34
DICKSON CITY TAX COLLECTOR              Real Estate                    2020       Ruby Tuesday, Inc.        901 ENTERPRISE ST                         DICKSON           PA          18519         $7,376.23
DICKSON COUNTY                          Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 246                                CHARLOTTE         TN          37036         $9,595.00
DICKSON COUNTY                          Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 246                                CHARLOTTE         TN          37036          $992.00
DOMINION SQUARE CULPEPER LLC            Lease                                     Ruby Tuesday, Inc.        610 E MOREHEAD ST          STE 100        CHARLOTTE         NC     28202‐0000        $11,091.66
DOUGHTERY COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1827                TAX DEOT       ALBANY            GA     31702‐1827         $5,084.23
DOUGHTERY COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1827                TAX DEOT       ALBANY            GA     31702‐1827        $26,112.17
Douglas County Tax Commissioner         Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1177                               DOUGLASVILLE      GA          30133         $6,128.38
Douglas County Tax Commissioner         Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1177                               DOUGLASVILLE      GA          30133        $19,329.49
                                                                                  RT St. Louis Franchise,
DRURY DEVELOPMENT CORPORATION           Lease                                     LLC                       721 EMERSON ROAD           STE 200        ST LOUIS         MO      63141‐0000        $36,948.00
                                                                                                                                       101 S FARRAR
DRURY INNS INC                          Lease                                     Ruby Tuesday, Inc.        ACCOUNTING DEPT            DRIVE          CAPE GIRARDEAU   MO      63701‐0000            $91.36
                                                                                  RT Denver Franchise,
EAGLERIDGE REH LLC                      Lease                                     L.P.                      530 B ST STE 2050                         SAN DIEGO         CA         92101          $2,845.32
                                                                                                                                       ATTN
                                                                                                                                       MONMOUTH
                                                                                                                                       MALL MGMT
EATONTOWN MONMOUTH MALL LLC             Lease                                     Ruby Tuesday, Inc.        180 RTE 35 S               OFFICE         EATONTOWN         NJ          07724             $0.00
ECOLAB INC                              Trade Vendor                              Ruby Tuesday, Inc.        PO BOX 32027                              NEW YORK          NY     10087‐0000        $28,219.00
ECOLAB INC                              Trade Vendor                              Ruby Tuesday, Inc.        26252 NETWORK PLACE                       CHICAGO           IL          60673        $28,219.00
EIZABETH ANN ROUDYBUSH TAX
COLLECTOR                               Real Estate                    2020       Ruby Tuesday, Inc.        9 OVERDORF AVE                            DUBOIS            PA         15801          $3,638.68
ELITE REVENUE SOLUTIONS LLC (COLONIAL
SCHOOL DISTRICT)                        Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 388                                CONSHOHOCKEN      PA         19428         $15,505.00
ENG TONG LY                             Lease                                     Ruby Tuesday, Inc.        7174 BRAE CT                              GURNEE            IL         60031         $22,500.00
                                                                                  RT Long Island                                       WESTBURY
EQUITY ONE (WESTBURY PLAZA) LLC         Lease                                     Franchise, LLC            PO BOX 531816              PLAZA          ATLANTA           GA     30353‐0000             $0.00
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ          08540        $28,416.93
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ          08540        $61,100.88
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ          08540        $29,493.09
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ          08540        $30,862.98
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ          08540        $27,045.57
                                                                                  RT Western Missouri
ESSENTIAL                               Lease                                     Franchise, LLC            902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ         08540         $11,128.68
ESSENTIAL                               Lease                                     Ruby Tuesday, Inc.        902 CARNEGIE CENTER BLVD   STE 520        PRINCETON         NJ         08540         $27,699.98
                                                                                                                                       TAX
ETOWAH COUNTY                           Personal Property              2020       Ruby Tuesday, Inc.        800 FORREST AVE ROOM 005   COLLECTIONS    GADSDEN           AL     35901‐3641         $2,895.32
                                                                                                                                       TAX
ETOWAH COUNTY                           Real Estate                    2020       Ruby Tuesday, Inc.        800 FORREST AVE ROOM 005   COLLECTIONS    GADSDEN           AL     35901‐3641        $10,599.91
                                                    Case 20-12456-JTD          Doc 723-1              Filed 12/14/20              Page 11 of 25
                                                                               Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                        Proposed Cure
           Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2         City      State     Zip
                                                                                                                                                                                            Amt.

                                                                                                                                     C/O MR ROBERT
EVERGREEN DEVELOPMENT COMPANY LLC Lease                                        Ruby Tuesday, Inc.      17587 W BRINDLE TRAIL ROAD    J KUBICKI     GURNEE           IL     60031‐0000        $21,966.66
                                                                                                                                                   SOUTH
FEB REALTY MEBANE LLC                Lease                                     Ruby Tuesday, Inc.      189 BAYCREST DR                             BURLINGTON       VT          05403        $58,612.54
FLORENCE COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 100501                               FLORENCE         SC     29502‐0501        $32,669.63
FLORENCE COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 100501                               FLORENCE         SC     29502‐0501        $35,796.81
FLORENCE COUNTY                      Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 100501                               FLORENCE         SC     29502‐0501         $3,327.14
FLORENCE COUNTY                      Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 100501                               FLORENCE         SC     29502‐0501         $5,142.83
FOUR BEAM LLC                        Lease                                     Ruby Tuesday, Inc.      4943 N BROAD ST                             PHILADELPHIA     PA     19141‐0000       $102,254.67

                                                                                                                                     7540 N MARKET
FREDERICK CROSSING OWNERS ASSN       Lease                                     Ruby Tuesday, Inc.      C O CLAGETT ENTERPRISES       STREET        FREDERICK       MD      21701‐0000           $458.79
                                                                                                                                     DEPARTMENT OF
Fruitland City                       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX F                      FINANCE       FRUITLAND       MD          21826          $3,305.98
                                                                                                                                     DEPARTMENT OF
Fruitland City                       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX F                      FINANCE       FRUITLAND       MD           21826         $9,837.11
FULTON COUNTY TAX COMMISSIONER       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 105052                               ATLANTA         GA      30348‐5052         $3,610.88
FULTON COUNTY TAX COMMISSIONER       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 105052                               ATLANTA         GA      30348‐5052        $15,305.40
                                                                                                                                     ONE GEORGIA
                                                                                                                                     CENTER 600
                                                                                                                                     WEST
                                                                                                       OFFICE RIGHT OF WAY PROP      PEACHTREE ST
GEORGIA DEPT OF TRANSPORTATION       Lease                                     Ruby Tuesday, Inc.      MGT                           NW            ATLANTA          GA     30308‐0000         $2,567.91

                                                                                                                                     TAX
GILMER COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.      1 BROAD ST STE 105            COMMISSIONER ELLIJAY           GA     30540‐9045         $1,941.96

                                                                                                                                     TAX
GILMER COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.      1 BROAD ST STE 105            COMMISSIONER ELLIJAY           GA     30540‐9045         $9,270.39
GINA EL SINEITTI LIVING TRUST        Lease                                     Ruby Tuesday, Inc.      804 BOARDWALK PLACE                        REDWOOD CITY      CA          94065        $32,134.50
                                                                                                                                     C O CAPANO
                                                                                                                                     MANAGEMENT
GLENBEAR ASSOCIATES I LLC            Lease                                     Ruby Tuesday, Inc.      105 FOULK ROAD                CO           WILMINGTON        DE     19803‐0000             $0.00
GOLD SQUARE PA LLC                   Lease                                     Ruby Tuesday, Inc.      PO BOX 777                                 OAKHURST          NJ     07755‐0000        $47,776.14

                                                                                                                                     TAX
GORDON COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 337                    COMMISSIONER CALHOUN           GA     30703‐0337         $4,309.67

                                                                                                                                     TAX
GORDON COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 337                    COMMISSIONER CALHOUN           GA     30703‐0337           $950.98
GORJIAN VALLEY PLAZA REALTY LLC      Lease                                     Ruby Tuesday, Inc.      60 CUTTERMILL RD STE 508                   GREAT NECK        NY          11021           $990.00

GREENE COUNTY COLLECTOR OF REVENUE Personal Property                2020       Ruby Tuesday, Inc.      940 BOONVILLE                               SPRINGFIELD     MO          65802          $2,616.09

GREENE COUNTY COLLECTOR OF REVENUE Real Estate                      2020       Ruby Tuesday, Inc.      940 BOONVILLE                               SPRINGFIELD     MO          65802         $22,929.29

                                                                               RT Kentucky Restaurant
GREENWOOD SQUARE HOLDINGS LLC        Lease                                     Holdings, LLC          553 E MAIN ST                                BOWLING GREEN    KY     42101‐0000          $864.42
GUERNSEY COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.     627 WHEELING AVE                             CAMBRIDGE        OH          43725        $10,039.48
                                                    Case 20-12456-JTD         Doc 723-1              Filed 12/14/20             Page 12 of 25
                                                                              Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                        Proposed Cure
          Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2         City       State     Zip
                                                                                                                                                                                            Amt.
GUILFORD COUNTY                       Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 71072                                CHARLOTTE         NC     28272‐1072         $3,350.66
GUILFORD COUNTY                       Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 71072                                CHARLOTTE         NC     28272‐1072        $17,428.35

GWINNETT CO TAX COMMISSIONER          Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 372                                  LAWRENCEVILLE     GA     30046‐0372         $3,499.27

GWINNETT CO TAX COMMISSIONER          Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 372                                  LAWRENCEVILLE     GA     30046‐0372        $22,308.23
HALIFAX COUNTY TAX COLLECTOR          Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 68                                   HALIFAX           NC     27839‐0068         $3,738.66
HALIFAX COUNTY TAX COLLECTOR          Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 68                                   HALIFAX           NC     27839‐0068        $26,926.05
HAMBLEN COUNTY                        Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 423                                  MORRISTOWN        TN     37815‐0423          $741.00
HAMBLEN COUNTY                        Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 423                                  MORRISTOWN        TN     37815‐0423         $8,459.50
Hamilton County Treasurer             Real Estate                  2020       Ruby Tuesday, Inc.      138 E COURT ST ROOM 402                     CINCINNATI        OH          45202        $13,537.75
HANOVER COUNTY TREASURER              Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 200                                  HANOVER           VA     23069‐0200         $2,420.89
Hanover County Treasurer              Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 200                                  HANOVER           VA     23069‐0200          $810.55
HANOVER COUNTY TREASURER              Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 200                                  HANOVER           VA     23069‐0200         $8,942.21

Hardin County Sheriff                 Personal Property            2020       Ruby Tuesday, Inc.      150 N PROVIDENT WAY          STE 101        ELIZABETHTOWN     KY         42701          $4,099.68

Hardin County Sheriff                 Real Estate                  2020       Ruby Tuesday, Inc.      150 N PROVIDENT WAY          STE 101        ELIZABETHTOWN     KY         42701         $23,909.33
Haring Township Treasurer             Personal Property            2020       Ruby Tuesday, Inc.      515 BELL AVE                                CADILLAC          MI         49601          $1,448.33
Haring Township Treasurer             Real Estate                  2020       Ruby Tuesday, Inc.      515 BELL AVE                                CADILLAC          MI         49601          $8,309.39

HEALTHPARK FLORIDA EAST PROPERTY      Lease                                   RT Tampa Franchise, LP 9800 S HEALTHPARK DR          STE 310        FORT MYERS       FL      33908‐0000         $1,454.40
HEB HOP LP                            Lease                                   Ruby Tuesday, Inc.     9755 OLD WARSON RD                           ST LOUIS         MO           63124        $38,907.60
HEMLOCK TOWNSHIP TAX COLLECTOR        Real Estate                  2020       Ruby Tuesday, Inc.     116 FROSTY VALLEY RD                         BLOOMSBURG       PA           17815        $26,015.59

HENDERSON COUNTY                      Real Estate                  2020       Ruby Tuesday, Inc.      200 N GROVE ST               STE 66         HENDERSONVILLE    NC     28792‐5027         $5,548.04

HENDERSON COUNTY                      Personal Property            2020       Ruby Tuesday, Inc.      200 N GROVE ST               STE 66         HENDERSONVILLE    NC     28792‐5027         $1,118.13
HOME PARK ASSOCIATES                  Lease                                   Ruby Tuesday, Inc.      20 ERFORD RD STE 215                        LEMOYNE           PA          17043        $32,218.74

                                                                                                                                   TAX
Houston County                        Personal Property            2020       Ruby Tuesday, Inc.      PO DRAWER 7799               COMMISSIONER WARNER ROBINS       GA         31095          $2,538.86

                                                                                                                                   TAX
HOUSTON COUNTY, GA                    Real Estate                  2020       Ruby Tuesday, Inc.      PO DRAWER 7799               COMMISSIONER   WARNER ROBINS     GA         31095         $11,329.06
                                                                                                                                   PROPERTY TAX
HOWARD CO DIRECTOR OF FINANCE         Personal Property            2020       Ruby Tuesday, Inc.      3430 COURT HOUSE DR          DIVISION       ELLICOTT CITY    MD          21043          $4,730.16
                                                                                                                                   PROPERTY TAX
HOWARD CO DIRECTOR OF FINANCE         Real Estate                  2020       Ruby Tuesday, Inc.      3430 COURT HOUSE DR          DIVISION       ELLICOTT CITY    MD           21043        $40,365.11
HOWELL COUNTY COLLECTOR               Personal Property            2020       Ruby Tuesday, Inc.      35 COURT SQUARE              STE 201        WEST PLAINS      MO           65775         $1,514.58
HOWELL COUNTY COLLECTOR               Real Estate                  2020       Ruby Tuesday, Inc.      35 COURT SQUARE              STE 201        WEST PLAINS      MO           65775        $15,162.78
HRE FUND III LP                       Lease                                   Ruby Tuesday, Inc.      1504 SANTA ROSE RD STE 100                  RICHMOND         VA           23229        $33,881.50
HUNTINGTON MALL                       Lease                                   Ruby Tuesday, Inc.      PO BOX 932400                               CLEVELAND        OH      44193‐0000       $152,563.16
INGLEWOOD RESTAURANT PARK ASSC        Lease                                   Ruby Tuesday, Inc.      9640 LOTTSFORD COURT                        LARGO            MD      20774‐0000        $13,477.50

Jackson County Revenue Commissioner   Personal Property            2020       Ruby Tuesday, Inc.      PO BOX 307                                  SCOTTSBORO        AL         35768          $2,517.23

Jackson County Revenue Commissioner   Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 307                                  SCOTTSBORO        AL         35768          $9,729.99

Jackson County Revenue Commissioner   Real Estate                  2020       Ruby Tuesday, Inc.      PO BOX 307                                  SCOTTSBORO        AL         35768            $874.08
                                                      Case 20-12456-JTD          Doc 723-1              Filed 12/14/20             Page 13 of 25
                                                                                 Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                          Proposed Cure
          Counterparty Name                    Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2        City      State     Zip
                                                                                                                                                                                              Amt.
Jackson County Tax Collector           Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 998                                   PASCAGOULA     MS          39568          $6,394.11
Jackson County Tax Collector           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 998                                   PASCAGOULA     MS          39568         $15,907.24
Jackson County Tax Collector           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 998                                   PASCAGOULA     MS          39568          $1,946.87

JAY CYWAN                              Lease                                     Ruby Tuesday, Inc.      4630 WORTSER AVE                             SHERMAN OAKS    CA         91423         $33,900.00

                                                                                                                                       C O DASHARATH
JAY SHREE LAXMI ENTERPRISES LLC        Lease                                     Ruby Tuesday, Inc.      657 W MINTON DRIVE            J PATEL       TEMPE           AZ      85282‐0000        $36,513.63
JAY UMIYA ENTERPRISES LLC              Lease                                     Ruby Tuesday, Inc.      9043 EAST PLATA AVE                         MESA            AZ      85212‐0000        $21,567.21
JEFF MACK TAX COLLECTOR                Real Estate                    2020       Ruby Tuesday, Inc.      2275 PHILADELPHIA ST                        INDIANA         PA           15701        $18,809.99
JEFFERSON COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 38                                   DANDRIDGE       TN           37725         $1,131.00
JEFFERSON COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 38                                   DANDRIDGE       TN           37725        $11,743.00
JEFFERSON COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 100                                  HILLSBORO       MO           63050         $2,380.73
JEFFERSON COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 100                                  HILLSBORO       MO           63050        $23,246.32
JERSEY GARDENS CENTER LLC              Lease                                     Ruby Tuesday, Inc.      PO BOX 772817                               CHICAGO         IL      60677‐0000        ‐$7,752.18
JOAN F KING                            Lease                                     Ruby Tuesday, Inc.      1005 PINE FOREST RD                         CHARLOTTE       NC           28214        $31,463.49
Johnston County Tax Collector          Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 63037                                CHARLOTTE       NC      28263‐3037         $1,695.37
Johnston County Tax Collector          Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 63037                                CHARLOTTE       NC      28263‐3037        $12,167.79
JOSEPH C SILVESTRI                     Lease                                     Ruby Tuesday, Inc.      10 CHADWICK CT                              WARETOWN        NJ           08758        $94,041.00
JOSEPH L DONATO III TREASURER          Real Estate                    2020       Ruby Tuesday, Inc.      599 EISENHOWER BLVD                         HARRISBURG      PA           17111         $5,876.96
JOSEPH L DONATO III TREASURER          Real Estate                    2020       Ruby Tuesday, Inc.      599 EISENHOWER BLVD                         HARRISBURG      PA           17111         $5,773.53

                                                                                 RT Kentucky Restaurant
JSNT REAL ESTATE LLC                   Lease                                     Holdings, LLC          19 W MAIN ST                                  GREENFIELD      IN         46140         $32,000.01

                                                                                                                                       C/O
                                                                                                                                       SCHOTTENSTEIN
JUBILEE CHESAPEAKE EQUITY LLC          Lease                                     Ruby Tuesday, Inc.      4300 E FIFTH AVE              PROPERTY GRP COLUMBUS          OH         43219         $26,484.00

                                                                                                                                       C/O
                                                                                                                                       SCHOTTENSTEIN
JUBILEE CLINTON II LLC                 Lease                                     Ruby Tuesday, Inc.      4300 E FIFTH AVE              PROPERTY GRP COLUMBUS          OH         43219         $20,719.52
KAYS LLC                               Lease                                     Ruby Tuesday, Inc.      2710 VALLEY BROOK PLACE                     NASHVILLE        TN         37215         $31,347.00
                                                                                 RT New England
KEVIN A GILLIS                         Lease                                     Franchise, LLC          14 CHARLES WAY                               CHELMSFORD     MA          01824         $27,365.25
KEYSTONE CENTRAL SCHOOL DISTRICT TAX
OFFICE                                 Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 6059                                  HERMITAGE       PA     16148‐1059        $21,764.84
KH EN LLC                              Lease                                     Ruby Tuesday, Inc.      6550 GLADEVIEW CT                            BURKE           VA     22015‐0000        $12,600.81
Kimberly Phillips Tax Collector        Real Estate                    2019       Ruby Tuesday, Inc.      473 SUGAR RUN RD                             BEECH CREEK     PA          16822          $451.71
KNOX COUNTY                            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 70                                    KNOXVILLE       TN          37901          $933.00
KNOX COUNTY                            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 70                                    KNOXVILLE       TN          37901        $10,393.00
KNOX COUNTY                            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 70                                    KNOXVILLE       TN          37901          $976.00
KNOX COUNTY                            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 70                                    KNOXVILLE       TN          37901        $12,694.00

Knox County Treasurer                  Real Estate                    2020       Ruby Tuesday, Inc.      117 E HIGH ST                 STE 103        MOUNT VERNON    OH         43050         $10,770.59
KOSCIUSKO COUNTY TREASURER             Personal Property              2019       Ruby Tuesday, Inc.      PO BOX 1764                                  WARSAW          IN         46581          $1,558.28
KOSCIUSKO COUNTY TREASURER             Real Estate                    2019       Ruby Tuesday, Inc.      PO BOX 1764                                  WARSAW          IN         46581          $7,722.33

KRG EVANS MULLINS OUTLOTS LLC          Lease                                     Ruby Tuesday, Inc.      15961 COLLECTIONS CTR DRIVE                  CHICAGO         IL     60693‐0000        $34,029.33
                                                 Case 20-12456-JTD         Doc 723-1              Filed 12/14/20            Page 14 of 25
                                                                           Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                     Proposed Cure
          Counterparty Name              Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2         City       State     Zip
                                                                                                                                                                                         Amt.
                                                                                                                                BEST WESTERN
                                                                                                                                ATHENS 1329
KUMAR LODGING INC                   Lease                                  Ruby Tuesday, Inc.      ATTN BOB KUMAR               HWY 72 EAST    ATHENS            AL     35612‐0000          $450.00
Lancaster County Treasurer          Personal Property           2019       Ruby Tuesday, Inc.      555 S 10TH ST                ROOM 102       LINCOLN           NE          68508          $194.35
LAURENS COUNTY                      Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 2099                                 DUBLIN            GA     31040‐2099          $830.90
LAURENS COUNTY                      Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 2099                                 DUBLIN            GA     31040‐2099         $2,428.62
                                                                                                                                C/O CAPITAL
LEBANON PLAZA I LLC                 Lease                                  Ruby Tuesday, Inc.      PO BOX 2354                  ONE            HICKSVILLE        NY     11802‐2354         $7,764.16
Lee County Tax Collector            Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 1968                                 SANFORD           NC     27331‐1968         $2,773.89
Lee County Tax Collector            Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 1968                                 SANFORD           NC     27331‐1968        $18,084.05
Lenoir City Treasurer               Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 445                                  LENOIR CITY       TN          37771          $391.00
Lenoir City Treasurer               Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 445                                  LENOIR CITY       TN          37771         $4,060.00
Lenoir County Tax Collector         Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 3289                                 KINSTON           NC          28502         $3,460.86
Lenoir County Tax Collector         Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 3289                                 KINSTON           NC          28502        $18,497.05
Lenoir County Tax Collector         Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 3289                                 KINSTON           NC          28502         $1,171.50
LFM PROPERTIES LLC                  Lease                                  Ruby Tuesday, Inc.      407 L SOUTH GRIFFIN STREET                  ELIZABETH CITY    NC     27909‐0000        $25,712.49
LIBERTY COUNTY                      Personal Property           2020       Ruby Tuesday, Inc.      100 MAIN ST                  STE 1545       HINESVILLE        GA     31310‐0587         $4,187.71
LIBERTY COUNTY                      Real Estate                 2020       Ruby Tuesday, Inc.      100 MAIN ST                  STE 1545       HINESVILLE        GA     31310‐0587        $44,449.16

                                                                                                                                REVENUE
LIMESTONE COUNTY                    Personal Property           2020       Ruby Tuesday, Inc.      100 S CLINTON ST STE A       COMMISSIONER ATHENS              AL         35611          $1,874.32

                                                                                                                                REVENUE
LIMESTONE COUNTY                    Real Estate                 2020       Ruby Tuesday, Inc.      100 S CLINTON ST STE A       COMMISSIONER   ATHENS            AL          35611        $11,716.06
LIMESTONE RUBY LITHIA SPRINGS LLC   Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $20,921.34
LIMESTONE RUBY LLC ORION            Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $26,485.17
LIMESTONE RUBY LLC ORION            Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $14,416.50
LIMESTONE RUBY LLC ORION            Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $37,473.60
LIMESTONE RUBY LOGANVILLE LLC       Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $13,291.32
LIMESTONE RUBY RALEIGH LLC          Lease                                  Ruby Tuesday, Inc.      200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI             FL     33131‐0000        $24,479.22
LIONG FAMILY LIVING TRUST           Lease                                  Ruby Tuesday, Inc.      2670 MELVILLE DRIVE                         SAN MARINO        CA     91108‐0000        $41,809.86
LISBON LANDING LLC                  Lease                                  Ruby Tuesday, Inc.      P O BOX 464                                 BRATTLEBORO       VT     05302‐0000       $110,946.30
Lisbon Town Tax Collector           Personal Property           2020       Ruby Tuesday, Inc.      1 NEWENT RD                                 LISBON            CT           6351         $2,142.17
Lorain County Tax Collector         Real Estate                 2020       Ruby Tuesday, Inc.      226 MIDDLE AVE                              ELYRIA            OH          44035        $13,536.37
Loudon County Tax Collector         Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 351                                  LOUDON            TN          37774          $622.00
Loudon County Tax Collector         Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 351                                  LOUDON            TN          37774         $6,458.00
Loudoun County                      Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 1000                                 LEESBURG          VA     20177‐1000         $1,428.16
LYNN ANNE KOCON TAX COLLECTOR       Real Estate                 2020       Ruby Tuesday, Inc.      2227 ALBRIGHT AVE                           ALLENTOWN         PA          18104        $23,262.43
Madison County Tax Collector        Personal Property           2020       Ruby Tuesday, Inc.      100 NORTHSIDE SQ                            HUNTSVILLE        AL     35801‐4820         $2,197.06
Madison County Tax Collector        Real Estate                 2020       Ruby Tuesday, Inc.      100 NORTHSIDE SQ                            HUNTSVILLE        AL     35801‐4820        $10,180.25
Manager of Finance                  Personal Property           2019       Ruby Tuesday, Inc.      PO BOX 17420                                DENVER            CO     80217‐0420         $2,687.91
Manager of Finance                  Personal Property           2020       Ruby Tuesday, Inc.      PO BOX 17420                                DENVER            CO     80217‐0420         $2,677.93
Manager of Finance                  Real Estate                 2020       Ruby Tuesday, Inc.      PO BOX 17420                                DENVER            CO     80217‐0420        $34,567.14
MARC F LAGASSE                      Lease                                  Ruby Tuesday, Inc.      160 ATHENS WAY                              NASHVILLE         TN     37228‐0000        $53,833.14
MARION COUNTY TREASURERS OFFICE     Personal Property           2019       Ruby Tuesday, Inc.      PO BOX 6145                                 INDIANAPOLIS      IN     46206‐6145         $2,040.37
MARION COUNTY TREASURERS OFFICE     Real Estate                 2019       Ruby Tuesday, Inc.      PO BOX 6145                                 INDIANAPOLIS      IN     46206‐6145        $17,781.25
MARION COUNTY TREASURERS OFFICE     Personal Property           2019       Ruby Tuesday, Inc.      PO BOX 6145                                 INDIANAPOLIS      IN     46206‐6145         $1,859.31
MARION COUNTY TREASURERS OFFICE     Real Estate                 2019       Ruby Tuesday, Inc.      PO BOX 6145                                 INDIANAPOLIS      IN     46206‐6145        $12,472.04
                                                   Case 20-12456-JTD           Doc 723-1                Filed 12/14/20           Page 15 of 25
                                                                              Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                        Proposed Cure
          Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2          City      State     Zip
                                                                                                                                                                                            Amt.
                                                                                                                                    C/O
                                                                                                                                    BLACKWOOD
MARJORIE P CLARKE                   Lease                                     Ruby Tuesday, Inc.        7301 BOULDER VIEW LN        DEVELP CO      RICHMOND        VA      23225‐0000             $0.00
MARRIOTT COURTYARD                  Lease                                     Ruby Tuesday, Inc.        250 DAVIDSON AVE                           SOMERSET        NJ           08873             $0.24
MAURY COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.        ONE PUBLIC SQUARE                          COLUMBIA        TN           38401        $10,558.00
MAURY COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.        ONE PUBLIC SQUARE                          COLUMBIA        TN           38401         $1,050.00
MAZZA FAMILY COLLEGE PARK LLC       Lease                                     Ruby Tuesday, Inc.        4205 STANFORD ST                           CHEVY CHASE     MD           20815        $40,005.69
MAZZA FAMILY COLLEGE PARK LLC       Lease                                     Ruby Tuesday, Inc.        4205 STANFORD ST                           CHEVY CHASE     MD           20815        $46,180.50
MCMINN COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.        6 EAST MADISON AVE                         ATHENS          TN           37303         $6,108.00
MCMINN COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.        6 EAST MADISON AVE                         ATHENS          TN           37303          $874.00
Mecklenburg County Tax Collector    Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 71063                               CHARLOTTE       NC      28272‐1063         $3,203.14
Mecklenburg County Tax Collector    Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 71063                               CHARLOTTE       NC      28272‐1063        $14,584.30

MEEKER FAMILY LIMITED PARTNERSHIP   Lease                                     Ruby Tuesday, Inc.        368 LAMBERT ROAD                           CARPINTERIA      CA     93013‐0000        $27,921.50

MEEKER FAMILY LIMITED PARTNERSHIP   Lease                                     Ruby Tuesday, Inc.        368 LAMBERT ROAD                           CARPINTERIA      CA     93013‐0000        $22,398.40
                                                                                                                                    C/O NAMCO
MERIDEN REALTY LLC                  Lease                                     Ruby Tuesday, Inc.        150 GREAT NECK RD STE 304   REALTY         GREAT NECK       NY          11021       $153,732.12
MERIDEN SQUARE 2 LLC                Lease                                     Ruby Tuesday, Inc.        BANK OF AMERICA             FILE 54731     LOS ANGELES      CA     90074‐0000        $76,866.06

                                                                                                                                    AIRPORT
                                                                                                                                    AUTHORITY
                                                                                                                                    MCGHEE TYSON
METROPOLITAN KNOXVILLE              Lease                                     Ruby Tuesday, Inc.        2055 ALCOA HIGHWAY          AIRPORT      ALCOA              TN         37701         $30,215.88
Miami County Treasurer              Real Estate                    2020       Ruby Tuesday, Inc.        201 W MAIN ST                            TROY               OH         45373          $9,555.05
                                                                              RT Western Missouri
MICHAEL G MAHAFFEY                  Lease                                     Franchise, LLC            2009 TERREBONNE AVE                        SAN DIMAS        CA          91773        $17,520.00
MICHAEL L SHULAR                    Lease                                     Ruby Tuesday, Inc.        PO BOX 490                                 DANDRIDGE        TN     37725‐0000        $49,912.47
                                                                              RT St. Louis Franchise,
MICHAEL SHADA                 Lease                                           LLC                       1550 BAY ST APT D352                       SAN FRANCISCO    CA     94123‐0000        $12,776.42
MIDDLETOWN COMMONS MANAGEMENT                                                                                                       ATTN DAVID
LLC                           Lease                                           Ruby Tuesday, Inc.        2301 NORTH DUPONT HWY       CANTERA        NEW CASTLE       DE     19720‐0000        $22,458.54
                                                                                                                                    C/O NATIONAL
                                                                                                                                    REALTY
MIDDLETOWN I RESOURCES LP           Lease                                     Ruby Tuesday, Inc.        3 MANHATTANVILLE RD STE 202 DEVELOPMNT     PURCHASE         NY     10577‐0000       $160,738.49

MILL CREEK VILLAGE INC              Lease                                     Ruby Tuesday, Inc.        109 BULLOCK BLVD            ATTN DON POPE NICEVILLE         FL          32578        $17,324.70
MJK LLC                             Lease                                     Ruby Tuesday, Inc.        1201 N PETERSON AVENUE                    DOUGLAS           GA     31533‐0000        $21,753.00

                                                                                                                                    REVENUE
MOBILE COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1169                 COMMISSIONER MOBILE             AL     36633‐1169         $2,578.73

                                                                                                                                    REVENUE
MOBILE COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1169                 COMMISSIONER MOBILE             AL     36633‐1169        $12,240.30

                                                                                                                                    REVENUE
MOBILE COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.        PO BOX 1169                 COMMISSIONER MOBILE             AL     36633‐1169         $4,077.32

                                                                                                                                    REVENUE
MOBILE COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.        PO BOX 1169                 COMMISSIONER MOBILE             AL     36633‐1169        $13,272.49
                                               Case 20-12456-JTD          Doc 723-1                Filed 12/14/20          Page 16 of 25
                                                                          Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                    Proposed Cure
         Counterparty Name              Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2         City      State     Zip
                                                                                                                                                                                        Amt.

MOLLY BURNETT                   Lease                                     RT Tampa Franchise, LP 8442 GLADIOLA ST                              ARVADA           CO     80005‐0000        $75,139.01
MONKEY MEDIA                    Trade Vendor                              Ruby Tuesday, Inc.     502‐815 HORNBY STREET                         VANCOUVER        BC        V6Z 2E6         $2,668.75
                                                                                                                                 C O WHARTON
                                                                                                                                 REALTY GROUP C
                                                                                                                                 O WHARTON
MONTGOMERY ACQUISITION LP       Lease                                     Ruby Tuesday, Inc.       8 INDUSTRIAL WAY EAST 2ND FLR REALTY GROUP EATONTOWN         NJ     07724‐0000        $27,399.03
Montgomery County               Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1005                                  CLARKSVILLE     TN     37041‐1005         $1,290.00
Montgomery County               Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 1005                                  CLARKSVILLE     TN     37041‐1005        $13,136.00
MONTGOMERY COUNTY               Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1005                                  CLARKSVILLE     TN     37041‐1005         $1,649.00
MONTGOMERY COUNTY               Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 1005                                  CLARKSVILLE     TN     37041‐1005        $15,500.00

Montgomery County Treasurer     Personal Property              2020       Ruby Tuesday, Inc.       755 ROANOKE ST STE 18                       CHRISTIANBURG    VA     24073‐3169         $3,672.85

Montgomery County Treasurer     Real Estate                    2020       Ruby Tuesday, Inc.       755 ROANOKE ST STE 18                       CHRISTIANBURG    VA     24073‐3169         $7,628.91


                                                                                                                                6363 WOODWAY
MOODY NATIONAL COMPANIES        Lease                                     Ruby Tuesday, Inc.       ATTN LUCY TOVAR              DRIVE SUITE 110 HOUSTON         TX     77057‐0000       $144,162.72
MOOSIC BOROUGH TAX COLLECTOR    Real Estate                    2020       Ruby Tuesday, Inc.       715 MAIN ST                                  MOOSIC          PA          18507        $41,500.80
MOOSIC BOROUGH TAX COLLECTOR    Real Estate                    2020       Ruby Tuesday, Inc.       715 MAIN ST                                  MOOSIC          PA          18507         $5,027.62
MORGANDAY LLC                   Lease                                     Ruby Tuesday, Inc.       222 GRAND AVENUE                             ENGLEWOOD       NJ     07631‐0000        $21,871.71
MUSCOGEE COUNTY                 Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1441                                  COLUMBUS        GA     31902‐1441         $1,460.06
MUSCOGEE COUNTY                 Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1441                                  COLUMBUS        GA     31902‐1441         $2,160.53
NADG NNN RT SC LP               Lease                                     Ruby Tuesday, Inc.       2718 FAIRMOUNT ST                            DALLAS          TX     75201‐0000        $18,118.10
NADG NNN RT TN LP               Lease                                     Ruby Tuesday, Inc.       3131 MCKINNEY AVE STE L‐10                   DALLAS          TX          75204        $20,943.70
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $92,110.32
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000       $160,511.94
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000       $102,114.63
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000       $198,136.45
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $98,047.53
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $83,170.26
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $67,664.01
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $82,261.80
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $52,320.15
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000       $129,446.37
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $38,843.91
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $70,236.27
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $73,588.77
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000        $95,852.43
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE             STE 900         ORLANDO         FL     32801‐0000       $134,403.82
                                                                          RT Michigan Franchise,
NATIONAL RETAIL PROPERTIES LP   Lease                                     LLC                      450 S ORANGE AVE             STE 900        ORLANDO          FL     32801‐0000        $75,100.41
                                                                          RT New England
NATIONAL RETAIL PROPERTIES LP   Lease                                     Franchise, LLC           450 S ORANGE AVE             STE 900        ORLANDO          FL     32801‐0000        $93,713.76
                                                                          RT West Palm Beach
NATIONAL RETAIL PROPERTIES LP   Lease                                     Franchise, LP            450 S ORANGE AVE             STE 900        ORLANDO          FL     32801‐0000       $118,861.91

NATIONAL RETAIL PROPERTIES LP   Lease                                     RT Tampa Franchise, LP 450 S ORANGE AVE               STE 900        ORLANDO          FL     32801‐0000        $96,769.58
NATIONAL RETAIL PROPERTIES LP   Lease                                     Ruby Tuesday, Inc.     450 S ORANGE AVE               STE 900        ORLANDO          FL     32801‐0000       $152,633.18
                                                 Case 20-12456-JTD          Doc 723-1                Filed 12/14/20           Page 17 of 25
                                                                            Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                        Proposed Cure
         Counterparty Name                Title of Contract   Description    Debtor Entity Name                 Address 1             Address 2         City       State     Zip
                                                                                                                                                                                            Amt.
                                                                            RT Omaha Franchise,
NATIONAL RETAIL PROPERTIES LP     Lease                                     LLC                      450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000       $114,854.31
                                                                            RT Omaha Franchise,
NATIONAL RETAIL PROPERTIES LP     Lease                                     LLC                      450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $94,840.65
                                                                            RT Michiana Franchise,
NATIONAL RETAIL PROPERTIES LP     Lease                                     LLC                      450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000       $121,823.10
                                                                            RT Indianapolis
NATIONAL RETAIL PROPERTIES LP     Lease                                     Franchise, LLC           450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000       $113,945.94
                                                                            RT Indianapolis
NATIONAL RETAIL PROPERTIES LP     Lease                                     Franchise, LLC           450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $54,864.90
                                                                            RT Western Missouri
NATIONAL RETAIL PROPERTIES LP     Lease                                     Franchise, LLC           450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $84,633.48
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $43,045.92
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $53,223.21

                                                                            RT Kentucky Restaurant
NATIONAL RETAIL PROPERTIES LP     Lease                                     Holdings, LLC            450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $98,176.86
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $78,298.83
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $78,890.67
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $46,695.60
NATIONAL RETAIL PROPERTIES LP     Lease                                     Ruby Tuesday, Inc.       450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $48,647.97
                                                                            RT Indianapolis
NATIONAL RETAIL PROPERTIES LP     Lease                                     Franchise, LLC           450 S ORANGE AVE              STE 900        ORLANDO           FL     32801‐0000        $41,649.03
NEW HANOVER COUNTY                Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 580070                                CHARLOTTE         NC     28258‐0070          $992.34

NORTHWOODS CROSSING STATION LLC   Lease                                     Ruby Tuesday, Inc.       PO BOX 645414                                PITTSBURGH        PA     15264‐0000             $0.00
NORWEGIAN TOWNSHIP                Real Estate                    2020       Ruby Tuesday, Inc.       821 PINEWOOD DRIVE                           POTTSVILLE        PA          17901         $8,554.22

                                                                                                                                   C O BLACKWOOD
NSJ CHEN LLC                      Lease                                     Ruby Tuesday, Inc.       7301 BOULDER VIEW LANE        DEVELOPMENT RICHMOND             VA     23225‐0000        $32,207.13
ORACLE                            Trade Vendor                              Ruby Tuesday, Inc.       P O BOX 203448                              DALLAS             TX     75320‐0000          $431.86
ORANGEBURG COUNTY                 Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 9000                                 ORANGEBURG         SC          29116        $64,132.45
ORANGEBURG COUNTY                 Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 9000                                 ORANGEBURG         SC          29116         $5,734.72
OREOF 2017 RUBY LLC ORION         Lease                                     Ruby Tuesday, Inc.       200 S BISCAYNE BLVD 7TH FL                  MIAMI              FL     33131‐0000        $60,190.06
                                                                                                                                   C/O ORION
                                                                                                     200 SOUTH BISCAYNE BLVD 7TH   INVESTMENT
ORION NRD RUBY JV LLC             Lease                                     Ruby Tuesday, Inc.       FL                            MGMT          MIAMI              FL     33131‐0000        $76,168.92
                                                                                                                                   C/O ORION
                                                                                                     200 SOUTH BISCAYNE BLVD 7TH   INVESTMENT
ORION NRD RUBY JV LLC             Lease                                     Ruby Tuesday, Inc.       FL                            MGMT          MIAMI              FL     33131‐0000        $58,498.74
                                                                                                                                   C/O ORION
                                                                            RT Western Missouri      200 SOUTH BISCAYNE BLVD 7TH   INVESTMENT
ORION NRD RUBY JV LLC             Lease                                     Franchise, LLC           FL                            MGMT          MIAMI              FL     33131‐0000        $57,196.44
                                                                                                                                   C/O ORION
                                                                            RT Omaha Franchise,      200 SOUTH BISCAYNE BLVD 7TH   INVESTMENT
ORION NRD RUBY JV LLC             Lease                                     LLC                      FL                            MGMT          MIAMI              FL     33131‐0000        $58,333.31
PACIFIC FRONTIER LLC              Lease                                     Ruby Tuesday, Inc.       2670 MELVILLE DRIVE                         SAN MARINO         CA     91108‐0000        $56,468.13
PARAMOUNT LMS LLC                 Lease                                     Ruby Tuesday, Inc.       120 NORTH POINTE BLVD         SUITE 301     LANCASTER          PA     17601‐0000         $6,071.61

PASQUOTANK COUNTY TAX COLLECTOR   Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 586                                   ELIZABETH CITY    NC     27907‐0586         $3,280.38
                                                   Case 20-12456-JTD           Doc 723-1              Filed 12/14/20           Page 18 of 25
                                                                              Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                         Proposed Cure
          Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2           City      State     Zip
                                                                                                                                                                                             Amt.

PASQUOTANK COUNTY TAX COLLECTOR     Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 586                                   ELIZABETH CITY    NC     27907‐0586        $11,553.03

PASQUOTANK COUNTY TAX COLLECTOR     Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 586                                   ELIZABETH CITY    NC     27907‐0586         $8,355.28
PATRICIA A BENNETT                  Lease                                     Ruby Tuesday, Inc.      1227 S ARBOR ISLAND PL                       EAGLE             ID          83616        $34,845.51
PATRICK J DONLON                    Lease                                     Ruby Tuesday, Inc.      6116 ELIZABETHAN DR                          NASHVILLE         TN          37205        $26,250.00

                                                                                                      240 CONSTITUTION BLVD RM      TAX
PAULDING COUNTY                     Real Estate                    2020       Ruby Tuesday, Inc.      3006                          COMMISSIONER DALLAS              GA     30132‐4614        $16,103.84

                                                                                                      240 CONSTITUTION BLVD RM      TAX
PAULDING COUNTY                     Personal Property              2020       Ruby Tuesday, Inc.      3006                          COMMISSIONER   DALLAS           GA      30132‐4614         $2,543.81
PEACHTREE MALL LLC                  Lease                                     Ruby Tuesday, Inc.      PO BOX 86                     SDS 12 2330    MINNEAPOLIS      MN      55486‐0000        $15,534.03
                                                                                                                                    LOCKBOX
                                                                                                                                    OPERATION TD
Pickens County Treasurer            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1210                   BANK           COLUMBIA          SC         29202          $3,060.50
                                                                                                                                    LOCKBOX
                                                                                                                                    OPERATION TD
Pickens County Treasurer            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1210                   BANK           COLUMBIA          SC          29202        $32,288.59
PIER PARK                           Lease                                     Ruby Tuesday, Inc.      2643 SOLUTION CENTER                         CHICAGO           IL     60677‐0000         $2,016.68

PIKE COUNTY REVENUE COMMISSIONER    Personal Property              2020       Ruby Tuesday, Inc.      120 WEST CHURCH ST.                          TROY              AL         36081          $1,574.23

PIKE COUNTY REVENUE COMMISSIONER    Real Estate                    2020       Ruby Tuesday, Inc.      120 WEST CHURCH ST.                          TROY              AL         36081          $6,217.49
                                                                                                                                    C/O REGENCY
PIKE CREEK SHOPPPING CENTER         Lease                                     Ruby Tuesday, Inc.      PO BOX 644031                 CENTERS LP     PITTSBURGH        PA     15264‐0000        $29,268.34
PITT COUNTY TAX ADMINISTRATION      Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 875                                   GREENVILLE        NC     27835‐0875         $2,138.96
PITT COUNTY TAX ADMINISTRATION      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 875                                   GREENVILLE        NC     27835‐0875        $18,060.43
PLAYNETWORK                         Trade Vendor                              Ruby Tuesday, Inc.      PO BOX 21550                                 NEW YORK          NY     10087‐0000        $62,177.35
                                                                                                                                    HAMPTON INN
PLYMOUTH MEETING HOTEL FRANCHISEE                                                                                                   PLYMOUTH       PLYMOUTH
LLC                                 Lease                                     Ruby Tuesday, Inc.      2055 CHEMICAL RD              MEETING        MEETING           PA         19462         $43,029.00

Pocomoke City                       Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 29                                    POCOMOKE CITY    MD          21851          $3,486.98
PORTAGE COUNTY                      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1217                                  RAVENNA          OH          44266         $12,871.38
                                                                              RT Indianapolis
POTTER PROPERTIES LLC               Lease                                     Franchise, LLC          4700 S HIGHLAND DRIVE STE B                  SALT LAKE CITY    UT     84117‐0000        $10,833.34
                                                                              RT Detroit Franchise,                                                GROSSE POINTE
PREMIER CENTER OF CANTON LLC        Lease                                     LLC                     18720 MACK AVENUE SUITE 200                  PARK             MI      48236‐0000        $19,630.60
PRINCE EDWARD COUNTY TREASURER      Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 522                                   FARMVILLE        VA           23901         $4,069.65
PRINCE EDWARD COUNTY TREASURER      Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 522                                   FARMVILLE        VA           23901         $6,322.05
Prince Georges County MD            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 17578                                 BALTIMORE        MD      21297‐1578         $6,554.81
PRINCE GEORGES COUNTY MD            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 17578                                 BALTIMORE        MD      21297‐1578         $8,672.10
PRINCE GEORGES COUNTY MD            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 17578                                 BALTIMORE        MD      21297‐1578         $7,715.24
                                                                                                                                    TAX
                                                                                                                                    ADMINISTRATIO
PRINCE WILLIAM COUNTY               Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1600                   N DIVISION    PRINCE WILLIAM     VA     22116‐1611         $2,237.88
                                                                                                                                    TAX
                                                                                                                                    ADMINISTRATIO
PRINCE WILLIAM COUNTY               Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1600                   N DIVISION    PRINCE WILLIAM     VA     22116‐1611        $13,699.09
                                                    Case 20-12456-JTD          Doc 723-1                Filed 12/14/20           Page 19 of 25
                                                                               Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                          Proposed Cure
          Counterparty Name                  Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2         City       State     Zip
                                                                                                                                                                                              Amt.
                                                                                                                                     TAX
                                                                                                                                     ADMINISTRATIO
PRINCE WILLIAM COUNTY                Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1600                  N DIVISION    PRINCE WILLIAM     VA     22116‐1611         $2,769.14
                                                                                                                                     TAX
                                                                                                                                     ADMINISTRATIO
PRINCE WILLIAM COUNTY                Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 1600                  N DIVISION    PRINCE WILLIAM     VA     22116‐1611        $17,161.25
                                                                                                                                     ATTN ROY
                                                                                                                                     BROOKS C/O
                                                                                                                                     PRIORITY PROP
PRIORITY PROPERTY MANAGEMENT LLC     Lease                                     Ruby Tuesday, Inc.       40 W WASHINGTON ST STE 101   MGMT          HARRISNONBURG      VA          22802       $125,766.00
PRISCILLA A DREILING                 Lease                                     Ruby Tuesday, Inc.       1863 NORTH RUSTY GATE                      WICHITA            KS     67206‐0000         $9,317.00
                                                                                                                                     ATTN GARY
PROV 18:10 LLC                       Lease                                     Ruby Tuesday, Inc.       5430 LAWNVIEW WAY            GRACE         ELK GROVE          CA          95758        $30,883.92
Pueblo County Treasurer              Personal Property              2020       Ruby Tuesday, Inc.       215 W 10TH ST                ROOM 110      PUEBLO             CO     81003‐2935         $2,488.65
Pueblo County Treasurer              Real Estate                    2020       Ruby Tuesday, Inc.       215 W 10TH ST                ROOM 110      PUEBLO             CO     81003‐2935        $12,342.29

QSR AUTOMATIONS                      Trade Vendor                              Ruby Tuesday, Inc.       2301 STANLEY GAULT PARKWAY                  LOUISVILLE        KY     40223‐0000           $948.38
                                                                                                                                     C/O AVISON
                                                                                                                                     YOUNG PROP
                                                                                                                                     MGMT ATTN
RAINIER WOODLANDS SQR ACQUISITIONS                                                                      500 W CYPRESS CREED RD STE   MARTHA         FORT
LLC                                  Lease                                     RT Tampa Franchise, LP   350                          NZAKEN         LAUDERDALE       FL      33309‐6155        $23,236.72
RANKIN COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.       211 E GOVERNMENT ST          STE. B         BRANDON          MS      39042‐3269         $4,788.69
RANKIN COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.       211 E GOVERNMENT ST          STE. B         BRANDON          MS      39042‐3269        $21,690.12
RANKIN COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.       211 E GOVERNMENT ST          STE. B         BRANDON          MS      39042‐3269         $4,052.17
RAY CHAPMAN TAX COLLECTOR            Real Estate                    2020       Ruby Tuesday, Inc.       2222 TRENTON RD                             LEVITTOWN        PA           19056         $9,022.06
RCG WAYCROSS LLC                     Lease                                     Ruby Tuesday, Inc.       PO BOX 53483                                ATLANTA          GA      30355‐0000         $2,419.72
REBIS, LLC DBA PROPERTY WORKS        Trade Vendor                              Ruby Tuesday, Inc.       720 CHURCH ST                               DECATUR          GA           30030         $6,143.23
                                                                                                                                     531 BOLL
REGENCY MANAGEMENT INC               Lease                                     Ruby Tuesday, Inc.       WESTGATE CENTER              WEEVIL CIR     ENTERPRISE        AL     36330‐0000          $579.00
REX OIL COMPANY                      Lease                                     Ruby Tuesday, Inc.       1000 LEXINGTON AVE                          THOMASVILLE       NC     27360‐0000        $10,890.00
Richland County Treasurer            Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 8028                                 COLUMBIA          SC     29202‐8028         $5,146.04
Richland County Treasurer            Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 8028                                 COLUMBIA          SC     29202‐8028        $57,173.14
                                                                               RT Western Missouri
RJPA PROPERTIES LLC                  Lease                                     Franchise, LLC           610A E BATTLEFIELD 321                      SPRINGFIELD      MO      65807‐0000        $15,125.01
Roane County Clerk                   Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 296                                  KINGSTON         TN           37763          $935.00
Roane County Clerk                   Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 296                                  KINGSTON         TN           37763         $9,891.00

                                                                               RT Denver Franchise,                                  C O ANITA
ROBERT A DAILEY                      Lease                                     L.P.                     1121 SCRUB JAY COURT         DAILEY TRUSTEE CARLSBAD          CA     92009‐0000        $43,499.97
ROBESON COUNTY TAX COLLECTOR         Personal Property              2020       Ruby Tuesday, Inc.       PO Box 58037                                CHARLOTTE         NC     28258‐0387         $1,490.69
ROBESON COUNTY TAX COLLECTOR         Real Estate                    2020       Ruby Tuesday, Inc.       PO Box 58037                                CHARLOTTE         NC     28258‐0387        $12,994.54
Rockingham County Tax Collector      Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 580368                               CHARLOTTE         NC     28258‐0368         $2,466.36
Rockingham County Tax Collector      Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 580368                               CHARLOTTE         NC     28258‐0368        $16,576.18
RONALD A BALDI                       Lease                                     Ruby Tuesday, Inc.       24629 WAYMAN ST                             NEWHALL           CA          91321        $23,497.50
                                                                                                                                     RB 1995 TRUST
                                                                                                                                     AND WR I XV
RONALD BENDERSON DEVLOPMENT          Lease                                     RT Tampa Franchise, LP PO BOX 823201                  LEASE 56135    PHILADELPHIA      PA     19182‐0000        $85,360.50

ROUTE TEN LLC                        Lease                                     Ruby Tuesday, Inc.       1268 LASKIN RD APT 200       C/O PERKINS    VIRGINIA BEACH    VA     23451‐5266        $36,249.99
                                                    Case 20-12456-JTD          Doc 723-1                Filed 12/14/20            Page 20 of 25
                                                                               Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                        Proposed Cure
           Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2          City     State     Zip
                                                                                                                                                                                            Amt.
RP EASTON MARKETPLACE MD LLC         Lease                                     Ruby Tuesday, Inc.       832 GEORGIA AVE STE 507                     CHATTANOOGA    TN           37402         $8,318.76
RPI SALISBURY MALL                   Lease                                     Ruby Tuesday, Inc.       PO BOX 860510                               MINNEAPOLIS    MN      54486‐0000         $9,118.54
RT CALHOUN JV LLC                    Lease                                     Ruby Tuesday, Inc.       201 ALLEN RD STE 300                        ATLANTA        GA           30328        $13,125.00

RT GREENBELT LLC                     Lease                                     Ruby Tuesday, Inc.       210 CANAL ST STE 301         C O ROSE CHAO NEW YORK         NY     10013‐0000        $32,066.46
RT GULF BREEZE LP                    Lease                                     Ruby Tuesday, Inc.       200 S BISCAYNE BLVD 7TH FL   C O OIMC       MIAMI           FL     33131‐0000        $34,864.84
RT HENDERSON LLC                     Lease                                     Ruby Tuesday, Inc.       1200 DUDA TRAIL                             OVIEDO          FL     32765‐0000        $45,884.70
SAMPSON COUNTY                       Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 207                                  CLINTON         NC     28329‐0207         $2,625.56
SAMPSON COUNTY                       Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 207                                  CLINTON         NC     28329‐0207        $19,744.27
Sarpy County Treasurer               Personal Property              2019       Ruby Tuesday, Inc.       1210 GOLDEN GATE DR #1120                   PAPILLION       NE          68046          $373.36
                                                                                                                                     ATTN MERCEDES
SART LLC                             Lease                                     Ruby Tuesday, Inc.       19949 MARKWARD XING          AZA            ESTERO         FL      33928‐0000        $48,653.46
SCHLANGEN PROPERTIES LLC             Lease                                     Ruby Tuesday, Inc.       2026 SANDSTONE LOOP N                       SARTELL        MN      56377‐0000        $17,360.25
Shelby County Trustee                Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 2751                                 MEMPHIS        TN      38101‐2751         $1,540.62
Shelby County Trustee                Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 2751                                 MEMPHIS        TN      38101‐2751        $19,827.18
Sheriff of Monongalia County         Personal Property              2020       Ruby Tuesday, Inc.       243 HIGH ST                  TAX OFFICE     MORGANTOWN     WV           26505         $1,351.02
Sheriff of Monongalia County         Real Estate                    2020       Ruby Tuesday, Inc.       243 HIGH ST                  TAX OFFICE     MORGANTOWN     WV           26505         $8,227.10
SHUET YI NG                          Lease                                     Ruby Tuesday, Inc.       PO BOX 58632                                RALEIGH        NC      27658‐8632        $83,163.78
                                                                                                                                     HB NITKIN
SHUNPIKE WEST LIMITED PARTNERSHIP    Lease                                     Ruby Tuesday, Inc.       230 MASON STREET             GROUP          GREENWICH       CT     06830‐0000        $26,414.52
SILVERMAN REALTY ASSOCIATES LLC      Lease                                     Ruby Tuesday, Inc.       12A FILMORE PLACE                           FREEPORT        NY     11520‐0000        $37,154.63
SNAPFINGER,INC                       Trade Vendor                              Ruby Tuesday, Inc.       3025 WINDWARD PLAZA          SUITE 550      ALPHARETTA      GA     30005‐0000        $22,719.99
                                                                                                                                     18 ROCKWOOD
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC Lease                                     Ruby Tuesday, Inc.       ATTN JOHN G WINKENWERDER     RD             FLETCHER        NC     28732‐0000        $19,965.00
                                                                                                                                     LOCKBOX 7327
                                                                                                                                     FBO ROYAL BANK
                                                                                                                                     OF SCOTLAND
SOUTHERN SHOPPING CENTER LLC         Lease                                     Ruby Tuesday, Inc.       PO BOX 8500                  PLC            PHILADELPHIA   PA      19178‐0000        $51,861.09
SRINIVASULU KYATHAM                  Lease                                     Ruby Tuesday, Inc.       992 STONEBRIDGE CIRCLE                      COOKEVILLE     TN      38501‐0000        $18,000.00
ST. CHARLES COUNTY COLLECTOR         Personal Property              2020       Ruby Tuesday, Inc.       201 N SECOND ST              ROOM 134       ST. CHARLES    MO           63301         $2,343.45
ST. CHARLES COUNTY COLLECTOR         Real Estate                    2020       Ruby Tuesday, Inc.       201 N SECOND ST              ROOM 134       ST. CHARLES    MO           63301        $46,221.24

                                                                                                                                     REVENUE
St. Clair County                     Personal Property              2020       Ruby Tuesday, Inc.       1815 COGSWELL AVE STE 205    COMMISSIONER PELL CITY         AL         35125          $1,794.08

                                                                                                                                     REVENUE
St. Clair County                     Real Estate                    2020       Ruby Tuesday, Inc.       1815 COGSWELL AVE STE 205    COMMISSIONER   PELL CITY       AL         35125          $6,859.58
                                                                                                                                     COLLECTOR OF
ST. LOUIS COUNTY TAX COLLECTOR       Personal Property              2020       Ruby Tuesday, Inc.       41 S CENTRAL AVE             REVENUE        ST LOUIS       MO          63105          $2,771.05
                                                                                                                                     COLLECTOR OF
ST. LOUIS COUNTY TAX COLLECTOR       Real Estate                    2020       Ruby Tuesday, Inc.       41 S CENTRAL AVE             REVENUE        ST LOUIS       MO          63105         $47,267.27
STEUBEN COUNTY                       Personal Property              2019       Ruby Tuesday, Inc.       317 S WAYNE ST               STE 2‐K        ANGOLA         IN          46703          $1,523.95
STEUBEN COUNTY                       Real Estate                    2019       Ruby Tuesday, Inc.       317 S WAYNE ST               STE 2‐K        ANGOLA         IN          46703          $7,868.61
                                                                               RT New York Franchise,
STEVEN THOMAS                        Lease                                     LLC                      106 WEST UTICA ST SUITE D                   OSWEGO          NY     13126‐0000        $11,250.00
STORE CAPITAL CORPORATION            Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                  SCOTTSDALE      AZ     85255‐0000        $58,399.77
STORE CAPITAL CORPORATION            Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                  SCOTTSDALE      AZ     85255‐0000        $30,838.50
STORE CAPITAL CORPORATION            Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                  SCOTTSDALE      AZ     85255‐0000        $32,420.52
STORE CAPITAL CORPORATION            Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                  SCOTTSDALE      AZ     85255‐0000        $34,476.18
STORE CAPITAL CORPORATION            Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                  SCOTTSDALE      AZ     85255‐0000        $33,177.99
                                                      Case 20-12456-JTD          Doc 723-1                Filed 12/14/20          Page 21 of 25
                                                                                 Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                       Proposed Cure
         Counterparty Name                     Title of Contract   Description    Debtor Entity Name                 Address 1           Address 2        City    State     Zip
                                                                                                                                                                                           Amt.
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $69,482.46
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $33,184.68
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $29,980.98
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $24,427.29
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $10,035.60
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $17,711.70
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $15,689.52
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $21,138.12
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $22,595.52
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $21,052.62
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $36,250.38
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $21,915.45
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $31,998.90
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $14,926.26
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $22,476.36
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $32,445.39
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $16,508.28
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $30,748.89
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $33,106.02
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $33,435.87
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $25,023.54
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $22,371.30
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $11,348.40
                                                                                 RT Michigan Franchise,
STORE CAPITAL CORPORATION              Lease                                     LLC                      8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $33,332.67
                                                                                 RT West Palm Beach
STORE CAPITAL CORPORATION              Lease                                     Franchise, LP            8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $27,194.01
                                                                                 RT Denver Franchise,
STORE CAPITAL CORPORATION              Lease                                     L.P.                     8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $67,922.28
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000             $0.00
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000             $0.00
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $19,585.20
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $18,081.30
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $29,801.55
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $33,275.34
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $26,981.46
                                                                                 RT West Palm Beach
STORE CAPITAL CORPORATION              Lease                                     Franchise, LP            8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000             $0.00
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $32,241.78
STORE CAPITAL CORPORATION              Lease                                     Ruby Tuesday, Inc.       8377 E HARTFORD DR STE 100                 SCOTTSDALE    AZ     85255‐0000        $27,015.99
SUMTER COUNTY                          Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 1044                                AMERICUS      GA     31709‐1044         $3,304.35
SUMTER COUNTY                          Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 1044                                AMERICUS      GA     31709‐1044        $12,492.48

Tallapoosa County Revenue Commission   Personal Property              2020       Ruby Tuesday, Inc.       125 N BRDNAX ST              ROOM 106      DADEVILLE     AL         36853          $1,774.80

Tallapoosa County Revenue Commission   Real Estate                    2020       Ruby Tuesday, Inc.       125 N BRDNAX ST              ROOM 106      DADEVILLE    AL          36853          $7,758.26
TANEY COUNTY COLLECTOR                 Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 278                                 FORSYTH      MO          65653          $1,964.03
TANEY COUNTY COLLECTOR                 Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 278                                 FORSYTH      MO          65653          $9,223.84
                                                      Case 20-12456-JTD          Doc 723-1               Filed 12/14/20            Page 22 of 25
                                                                                 Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                             Proposed Cure
          Counterparty Name                    Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2           City      State     Zip
                                                                                                                                                                                                 Amt.

                                                                                                                                       COROC ENTITIES
TANGER PROPERTIES LTD PARTNERSHIP      Lease                                     Ruby Tuesday, Inc.      TWMB ASSOCIATES AND           PO BOX 414225    BOSTON          MA      02241‐0000             $0.00
                                                                                                                                       C/O REALTY
                                                                                                                                       INCOME CORP
TAU MIDWEST LLC                        Lease                                     RT KCMO Franchise, LLC PO BOX 842428                  BLDG ID 3965     LOS ANGELES      CA     90084‐0000             $0.00
                                                                                                                                       C/O REALTY
                                                                                 RT West Palm Beach                                    INCOME CORP
TAU SOUTH LLC                          Lease                                     Franchise, LP           PO BOX 842428                 BLDG ID 3962     LOS ANGELES      CA     90084‐0000       $206,982.58
                                                                                                                                       BLDG ID 3961 C
                                                                                                                                       O REALTY
TAU SOUTH LLC                          Lease                                     RT Tampa Franchise, LP PO BOX 842428                  INCOME CORP      LOS ANGELES      CA     90084‐0000       $104,095.53
                                                                                                                                       ATTN CATHY
                                                                                                                                       MATTIOLI 8902
                                                                                                                                       N DALE MABRY
TC RIVERVIEW LLC                       Lease                                     Ruby Tuesday, Inc.      RMC LEASING MNGMT LLC         HYW STE 200      TAMPA            FL     33614‐0000         $6,922.64
                                                                                                                                       ATTN CAROL JO
TECPORT BUSINESS CENTER                Lease                                     Ruby Tuesday, Inc.      3555 WASHINGTON ROAD          BEVANS           MCMURRAY         PA     15317‐0000           $145.28
                                                                                                                                       C O FLORHAM
                                                                                                                                       REALTY MGMT
THE ORCHARDS AT DOVER LLC              Lease                                     Ruby Tuesday, Inc.      1075 ROUTE 34 SUITE G         LLC              ABERDEEN         NJ     07747‐0000             $0.00
                                                                                                                                       C O THE
                                                                                 RT Orlando Franchise,                                 VILLAGES COM
THE VILLAGES OPERATING COMPANY         Lease                                     LP                      3597 KIESSEL ROAD             PROP MGT         THE VILLAGES     FL     32163‐0000        $31,119.96

                                                                                                         2127 INNERBELT BUSINESS       SUITE 200 C O
THF CLARKSBURG DEVELOPMENT LLC         Lease                                     Ruby Tuesday, Inc.      CENTER                        THF REALTY INC ST LOUIS          MO      63114‐0000           $714.15
                                                                                 RT West Palm Beach
THOMAS WESLEY SPEARS                   Lease                                     Franchise, LP           1001 WHITE OAK AVE                             MARYVILLE        TN     37803‐0000         $4,658.50

THORNDIKE ROAD ASSOCIATION             Lease                                     Ruby Tuesday, Inc.      c o GUILFORD REALTY GROUP INC PO BOX 10378     GREENSOBORO      NC     27404‐0000          $612.00
Tift County Tax Commissioner           Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 930                                     TIFTON           GA          31793         $3,858.35
Tift County Tax Commissioner           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 930                                     TIFTON           GA          31793        $11,555.60
Tift County Tax Commissioner           Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 930                                     TIFTON           GA          31793         $5,773.99
TINA M CASTRO 2005 TRUST DATED 05 17
05                                     Lease                                     Ruby Tuesday, Inc.      444 N EL CAMINO REAL SPC 53                    ENCINITAS       CA      92024‐0000        $20,833.34
TM LLC                                 Lease                                     Ruby Tuesday, Inc.      BOX 1109                                       BECKLEY         WV      25802‐0000        $35,625.00

TNT 37849 LLC                          Lease                                     Ruby Tuesday, Inc.      14071 PEYTON DRIVE UNIT 476                    CHINO HILLS      CA     91709‐0000        $22,599.60
Toombs County Tax Collector            Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 458                                     LYONS            GA     30436‐0458         $1,009.47
Toombs County Tax Collector            Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 458                                     LYONS            GA     30436‐0458         $2,590.57

TOTH ENTERPRISES                       Lease                                     Ruby Tuesday, Inc.      3566 TORO CANYON PARK RD                       SANTA BARBARA    CA          93108        $34,460.01
Town of Amsterdam                      Real Estate                    2021       Ruby Tuesday, Inc.      283 MANNYS CORNERS RD                          AMSTERDAM        NY          12010        $18,416.13
TOWN OF BEDFORD                        Real Estate                    2020       Ruby Tuesday, Inc.      215 E MAIN ST                 STE 101          BEDFORD          VA          24523         $2,404.28
TOWN OF BRISTOL                        Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1040                                    BRISTOL          CT     06011‐1040         $3,495.05
TOWN OF BRISTOL                        Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 1040                                    BRISTOL          CT     06011‐1040         $3,314.46
TOWN OF BRISTOL                        Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1040                                    BRISTOL          CT     06011‐1040        $25,047.45
TOWN OF BRISTOL                        Real Estate                    2020       Ruby Tuesday, Inc.      PO BOX 1040                                    BRISTOL          CT     06011‐1040        $23,178.82
                                                    Case 20-12456-JTD            Doc 723-1              Filed 12/14/20             Page 23 of 25
                                                                                 Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                             Proposed Cure
         Counterparty Name                   Title of Contract     Description    Debtor Entity Name                 Address 1           Address 2        City        State     Zip
                                                                                                                                                                                                 Amt.

TOWN OF CHRISTIANSBURG               Personal Property‐Furniture      2020       Ruby Tuesday, Inc.      100 E MAIN ST                               CHRISTIANSBURG    VA     24073‐3029             $623.31

TOWN OF CHRISTIANSBURG               Personal Property‐Computer       2020       Ruby Tuesday, Inc.      100 E MAIN ST                               CHRISTIANSBURG    VA     24073‐3029              $10.51

TOWN OF CHRISTIANSBURG               Real Estate                      2020       Ruby Tuesday, Inc.      100 E MAIN ST                               CHRISTIANSBURG   VA      24073‐3029           $2,741.64
Town of Cromwell                     Personal Property                2020       Ruby Tuesday, Inc.      41 WEST ST                                  CROMWELL         CT            6416           $3,973.84
TOWN OF CROMWELL                     Personal Property                2020       Ruby Tuesday, Inc.      41 WEST ST                                  CROMWELL         CT            6416           $3,768.52
TOWN OF CULPEPER                     Personal Property                2020       Ruby Tuesday, Inc.      400 SOUTH MAIN ST            STE 109        CULPERER         VA           22701           $1,124.73
TOWN OF EASTON                       Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 520                                  EASTON           MD           21601           $1,796.56
TOWN OF FARMVILLE                    Personal Property                2020       Ruby Tuesday, Inc.      PO DRAWER 368                               FARMVILLE        VA           23901           $1,353.90
TOWN OF FARMVILLE                    Real Estate                      2020       Ruby Tuesday, Inc.      PO DRAWER 368                               FARMVILLE        VA           23901           $1,484.64
TOWN OF FLETCHER                     Real Estate                      2020       Ruby Tuesday, Inc.      300 OLD CANE CREEK RD                       FLETCHER         NC           28732           $3,362.45
TOWN OF FLETCHER                     Personal Property                2020       Ruby Tuesday, Inc.      300 OLD CANE CREEK RD                       FLETCHER         NC           28732            $677.66
Town of Leesburg                     Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 9100                                 LEESBURG         VA      20177‐0910            $340.04
TOWN OF WATERFORD                    Real Estate                      2020       Ruby Tuesday, Inc.      15 ROPE FERRY RD                            WATERFORD        CT      06385‐2886          $17,829.67
TOWN OF WINDSOR LOCKS                Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 844537                               BOSTON           MA      02284‐4537           $2,082.43
TOWN OF WINDSOR LOCKS                Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 844537                               BOSTON           MA      02284‐4537          $32,666.72
                                                                                                                                      COLLECTOR OF
TOWN OF WRENTHAM                     Personal Property                2020       Ruby Tuesday, Inc.      79 SOUTH ST                  TAXES          WRENTHAN         MA              2093           $327.61
                                                                                                                                      COLLECTOR OF
TOWN OF WRENTHAM                     Personal Property                2020       Ruby Tuesday, Inc.      79 SOUTH ST                  TAXES          WRENTHAN         MA           2093             $335.14
TOWN OF WYTHEVILLE                   Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 533                                  WYTHEVILLE       VA          24382             $279.29
TOWN OF WYTHEVILLE                   Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 533                                  WYTHEVILLE       VA          24382            $2,502.48
                                                                                                                                      C/O ALLIANCE
TOWNCENTER AND EAST OF 17 AT EAGLE                                                                                                    PROCESSING
HARBOR ASSOCIATION INC               Lease                                       Ruby Tuesday, Inc.      PO BOX 621055                CNTR           ORLANDO           FL     32862‐1055             $403.41
                                                                                 RT West Palm Beach
TREASURE COAST JCP ASSOCIATES        Lease                                       Franchise, LP           PO BOX 775746                               CHICAGO           IL     60677‐0000         $279,013.95
Treasurer County of York             Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 116                                  YORK              SC          29745          $12,450.63
Treasurer County of York             Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 116                                  YORK              SC          29745          $14,353.42
Treasurer County of York             Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 116                                  YORK              SC          29745          $24,491.94

TREASURER OF MONTGOMERY COUNTY       Real Estate                      2020       Ruby Tuesday, Inc.      451 WEST THIRD ST            2ND FLOOR      DAYTON            OH          45422          $15,750.36
TREASURER OF ROCKBRIDGE COUNTY       Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 784                                  LEXINGTON         VA     24450‐0784           $5,774.18
TREASURER OF ROCKBRIDGE COUNTY       Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 784                                  LEXINGTON         VA     24450‐0784           $6,237.02
Treasurer of Wythe County            Personal Property                2020       Ruby Tuesday, Inc.      225 SOUTH 4TH ST RM 104                     WYTHEVILLE        VA     24382‐2547           $2,328.96
Treasurer of Wythe County            Real Estate                      2020       Ruby Tuesday, Inc.      225 SOUTH 4TH ST RM 104                     WYTHEVILLE        VA     24382‐2547           $8,325.98
                                                                                                                                      C/O MOSITES
                                                                                                                                      DEVELOPMENT
UNION SQUARE NEWCASTLE JOINT                                                                                                          CO ATTN ACCTG
VENTURE                              Lease                                       Ruby Tuesday, Inc.      400 MOSITES WAY SUITE 100    DEPT          PITTSBURG         PA      15205‐0000           $3,287.79
UNION TOWNSHIP TAX COLLECTOR         Real Estate                      2020       Ruby Tuesday, Inc.      205 MAPEAT LANE                            NEW CASTLE        PA           16101          $12,751.33
UNITED MGMT SVCS INC                 Lease                                       Ruby Tuesday, Inc.      856 ELKRIDGE LANDING RD                    LINTHICUM         MD           21090            $212.12
Vance County Tax Office              Personal Property                2020       Ruby Tuesday, Inc.      122 YOUNG ST E                             HENDERSON         NC      27536‐4268           $3,510.40
Vance County Tax Office              Real Estate                      2020       Ruby Tuesday, Inc.      122 YOUNG ST E                             HENDERSON         NC      27536‐4268          $18,051.56
Vidalia City                         Personal Property                2020       Ruby Tuesday, Inc.      PO BOX 280                                 VIDALIA           GA      30476‐0280           $2,007.10
Vidalia City                         Real Estate                      2020       Ruby Tuesday, Inc.      PO BOX 280                                 VIDALIA           GA      30476‐0280           $5,150.85
                                                  Case 20-12456-JTD          Doc 723-1                Filed 12/14/20              Page 24 of 25
                                                                             Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                          Proposed Cure
          Counterparty Name                Title of Contract   Description    Debtor Entity Name                 Address 1             Address 2          City       State     Zip
                                                                                                                                                                                              Amt.

                                                                                                                                     TAX PROCESSING
VIGO COUNTY                        Personal Property              2019       Ruby Tuesday, Inc.       PO BOX 1466                    CENTER         INDIANAPOLIS      IN     46206‐1466             $0.00

                                                                                                                                     TAX PROCESSING
VIGO COUNTY                        Real Estate                    2019       Ruby Tuesday, Inc.       PO BOX 1466                    CENTER         INDIANAPOLIS      IN     46206‐1466             $0.00

                                                                                                                                     C/O SPANISH
                                                                             RT West Palm Beach                                      RIVER
VILLAGE SHOPPES LLC                Lease                                     Franchise, LP            3700 AIRPORT RD SUITE 302      CONSTRUCTION BOCA RATON          FL     33431‐0000           $924.63

                                                                                                                                     AS TTEE CAPIZZI
VINCENT CAPIZZI                    Lease                                     Ruby Tuesday, Inc.       2857 PARADISE ROAD 2602        FAMILY TRUST    LAS VEGAS        NV     89109‐0000             $0.00
VMG REALTIES LLC                   Lease                                     Ruby Tuesday, Inc.       21150 NE 38TH AVE UNIT 804                     AVENTURA         FL          33180        $15,833.34
                                                                             RT Michiana Franchise,                                                  BOONTON
VOMC COMPANY INC                   Lease                                     LLC                      15 DANIELS ROAD                                TOWNSHIP         NJ     07005‐0000       $128,889.00
Wake County Revenue Department     Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 580084                                  CHARLOTTE        NC     28258‐0084         $2,025.51
Wake County Revenue Department     Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 580084                                  CHARLOTTE        NC     28258‐0084        $24,289.42

WAKE COUNTY REVENUE DEPARTMENT     Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 580084                                  CHARLOTTE        NC     28258‐0084         $2,264.25

WAKE COUNTY REVENUE DEPARTMENT     Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 580084                                  CHARLOTTE        NC     28258‐0084        $19,086.27

WALDEN DICK WRI I                  Lease                                     RT Tampa Franchise, LP PO BOX 823201                    LEASE 57322     PHILADELPHIA     PA     19182‐0000       $108,685.95
WARE COUNTY                        Personal Property              2020       Ruby Tuesday, Inc.     PO BOX 1825                                      WAYCROSS         GA          31501         $3,690.41
WARE COUNTY                        Real Estate                    2020       Ruby Tuesday, Inc.     PO BOX 1825                                      WAYCROSS         GA          31501        $10,046.23

Warren County Sheriff              Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 807                                     BOWLING GREEN    KY     42102‐0807         $2,349.30

Warren County Sheriff              Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 807                                     BOWLING GREEN   KY      42102‐0807        $14,286.25
WEIS MARKETS INC                   Lease                                     Ruby Tuesday, Inc.       1000 S SECOND ST                               SUNBURY         PA      17801‐0000        $45,696.50
WENNE LLC                          Lease                                     Ruby Tuesday, Inc.       135 27 38TH AVENUE 2ND FLR                     FLUSHING        NY      11354‐0000        $51,827.76
WESTGATE MERCHANTS ASSOCIATION     Lease                                     Ruby Tuesday, Inc.       P O BOX 311292                                 ENTERPRISE      AL      36331‐0000          $315.00
WICOMICO COUNTY                    Personal Property              2020       Ruby Tuesday, Inc.       po box 4036                                    salisbury       md      21803‐4036         $3,255.58
WICOMICO COUNTY                    Real Estate                    2020       Ruby Tuesday, Inc.       po box 4036                                    salisbury       md      21803‐4036         $5,620.63
WICOMICO COUNTY                    Personal Property              2020       Ruby Tuesday, Inc.       po box 4036                                    salisbury       md      21803‐4036         $3,211.42
                                                                                                                                     ATTN ACCT
                                                                                                                                     RECEIVABLES P O
WIDEWATERS IX CANTON COMPANY LLC   Lease                                     Ruby Tuesday, Inc.       THE WIDEWATERS GROUP INC       BOX 3           DEWITT           NY     13214‐0000       $123,852.48

WILKINSON LANGHORNE LIMITED                                                                                                          C O WILKINSON
PARTNERSHIP                        Lease                                     Ruby Tuesday, Inc.       106 COMMERCE ST SUITE 110      GROUP INC       LAKE MARY        FL     32746‐0000       $119,790.00
WILLIAM V MEEKER                   Lease                                     Ruby Tuesday, Inc.       368 LAMBERT ROAD                               CARPINTERIA      CA     93013‐0000        $28,992.12
WILLIAM V MEEKER                   Lease                                     Ruby Tuesday, Inc.       368 LAMBERT ROAD                               CARPINTERIA      CA     93013‐0000        $46,736.28
WILLIAM V MEEKER                   Lease                                     Ruby Tuesday, Inc.       368 LAMBERT ROAD                               CARPINTERIA      CA     93013‐0000        $33,762.06
WILLIAM V MEEKER                   Lease                                     Ruby Tuesday, Inc.       368 LAMBERT ROAD                               CARPINTERIA      CA     93013‐0000        $27,735.34
                                                                                                      100 WILLOW VALLEY LAKES        ATTN SHEILA
WILLOW VALLEY ASSOCIATES INC       Lease                                     Ruby Tuesday, Inc.       DRIVE                          ECKMAN          WILLOW STREET    PA     17584‐0000          $157.88
Wilson County                      Personal Property              2020       Ruby Tuesday, Inc.       PO BOX 865                                     LEBANON          TN          37088         $1,214.00
Wilson County                      Real Estate                    2020       Ruby Tuesday, Inc.       PO BOX 865                                     LEBANON          TN          37088        $13,450.00
                                                  Case 20-12456-JTD          Doc 723-1              Filed 12/14/20              Page 25 of 25
                                                                             Apex Parks Group, LLC and Affiliated Debtors



                                                                                                                                                                                      Proposed Cure
         Counterparty Name                 Title of Contract   Description    Debtor Entity Name                 Address 1            Address 2         City     State     Zip
                                                                                                                                                                                          Amt.
WINTERS CHAPEL PLAZA LLC           Lease                                     Ruby Tuesday, Inc.      2456 KINGS ARMS POINT NE                      ATLANTA        GA     30345‐0000        $42,866.28
                                                                                                                                   OFFICE OF THE
WORCESTER COUNTY                   Personal Property              2020       Ruby Tuesday, Inc.      PO BOX 64390                  TREASURER       BALTIMORE     MD      21264‐4390         $3,688.90


                                                                                                                                   THREE LAKESIDE
                                                                                                     2160 LAKESIDE CENTRE WAY      CENTRE ATTN
WORLD TRAVEL SERVICE, INC.         Trade Vendor                              Ruby Tuesday, Inc.      SUITE                         MITZI HUBBARD KNOXVILLE        TN     37922‐0000           $574.00
                                                                                                                                   TENANT ID WRE
WRENTHAM VILLAGE PREMIUM OUTLETS   Lease                                     Ruby Tuesday, Inc.      P O BOX 822920                RUBYTU         PHILADELPHIA    PA     19182‐0000       $324,733.05
YU CHING HSU                       Lease                                     Ruby Tuesday, Inc.      109 HARVEY DRIVE                             STATESBORO      GA     30458‐0000        $30,745.53
Z A SNEEDENS SONS INC              Lease                                     Ruby Tuesday, Inc.      1015 ASHES DR                 SUITE 205      WILMINGTON      NC     28405‐0000         $5,000.00
